
	
		II
		Calendar No. 364
		112th CONGRESS
		2d Session
		S. 2338
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2012
			Mrs. Hutchison (for
			 herself, Mr. Grassley,
			 Mr. Cornyn, and Mr. Alexander) introduced the following bill; which
			 was read the first time
		
		
			April 24 (legislative
			 day, April 23), 2012
			Ordered read the second time and placed on the
			 calendar
		
		A BILL
		To reauthorize the Violence Against Women Act of
		  1994.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Violence Against Women
			 Reauthorization Act of 2012.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Universal definitions and grant conditions.
				TITLE I—Enhancing judicial and law enforcement tools to combat
				violence against victims
				Sec. 101. Stop grants.
				Sec. 102. Grants to encourage accountability policies and
				enforcement of protection orders.
				Sec. 103. Legal assistance for victims.
				Sec. 104. Consolidation of grants to support families in the
				justice system.
				Sec. 105. Sex offender management.
				Sec. 106. Court-appointed special advocate program.
				Sec. 107. Criminal provision relating to stalking, including
				cyberstalking.
				Sec. 108. Outreach and services to underserved populations
				grant.
				Sec. 109. Culturally specific services grant.
				Sec. 110. Reauthorization of child abuse training programs for
				judicial personnel and practitioners.
				Sec. 111. Offset of restitution and other State judicial debts
				against income tax refund.
				TITLE II—Improving services for victims of domestic violence,
				dating violence, sexual assault, and stalking
				Sec. 201. Sexual assault services program.
				Sec. 202. Rural domestic violence, dating violence, sexual
				assault, stalking, and child abuse enforcement assistance.
				Sec. 203. Training and services to end violence against women
				with disabilities grants.
				Sec. 204. Grant for training and services to end violence
				against women in later life.
				TITLE III—Services, protection, and justice for young victims of
				violence
				Sec. 301. Rape prevention education grant.
				Sec. 302. Creating hope through outreach, options, services,
				and education for children and youth.
				Sec. 303. Grants to combat violent crimes on
				campuses.
				Sec. 304. Campus sexual violence, domestic violence, dating
				violence, and stalking education and prevention.
				TITLE IV—Violence reduction practices
				Sec. 401. Study conducted by the centers for disease control
				and prevention.
				Sec. 402. Saving money and reducing tragedies through
				prevention grants.
				TITLE V—Strengthening the healthcare system’s response to
				domestic violence, dating violence, sexual assault, and stalking
				Sec. 501. Consolidation of grants to strengthen the healthcare
				system’s response to domestic violence, dating violence, sexual assault, and
				stalking.
				TITLE VI—Safe homes for victims of domestic violence, dating
				violence, sexual assault, and stalking
				Sec. 601. Housing protections for victims of domestic violence,
				dating violence, sexual assault, and stalking.
				Sec. 602. Transitional housing assistance grants for victims of
				domestic violence, dating violence, sexual assault, and stalking.
				Sec. 603. Addressing the housing needs of victims of domestic
				violence, dating violence, sexual assault, and stalking.
				TITLE VII—Economic security for victims of violence
				Sec. 701. National Resource Center on Workplace Responses to
				assist victims of domestic and sexual violence.
				TITLE VIII—Immigration provisions
				Sec. 801. Application of special rule for battered spouse or
				child.
				Sec. 802. Clarification of the requirements applicable to U
				visas.
				Sec. 803. Protections for a fiancée or fiancé of a
				citizen.
				Sec. 804. Regulation of international marriage
				brokers.
				Sec. 805. GAO report.
				Sec. 806. Disclosure of information for national security
				purposes.
				TITLE IX—Safety for Indian women
				Sec. 901. Grants to Indian tribal governments.
				Sec. 902. Grants to Indian tribal coalitions.
				Sec. 903. Consultation.
				Sec. 904. Amendments to the Federal assault
				statute.
				Sec. 905. Analysis and research on violence against Indian
				women.
				Sec. 906. Effective date.
				Sec. 907. Tribal protection orders.
				TITLE X—Violent crime against women
				Sec. 1001. Criminal provisions relating to sexual
				abuse.
				Sec. 1002. Sexual abuse in custodial settings.
				Sec. 1003. Report on compliance with the DNA Fingerprint Act of
				2005.
				Sec. 1004. Reducing the rape kit backlog.
				Sec. 1005. Report on capacity utilization.
				Sec. 1006. Mandatory minimum sentence for aggravated sexual
				abuse.
				Sec. 1007. Removal of drunk drivers.
				Sec. 1008. Enhanced penalties for interstate domestic violence
				resulting in death, life-threatening bodily injury, permanent disfigurement,
				and serious bodily injury.
				Sec. 1009. Finding Fugitive Sex Offenders Act.
				Sec. 1010. Minimum penalties for the possession of child
				pornography.
				Sec. 1011. Audit of Office for Victims of Crime.
				TITLE XI—The SAFER Act
				Sec. 1101. Short title.
				Sec. 1102. Debbie Smith grants for auditing sexual assault
				evidence backlogs.
				Sec. 1103. Sexual Assault Forensic Evidence
				Registry.
				Sec. 1104. Reports to Congress.
			
		3.Universal
			 definitions and grant conditions
			(a)DefinitionsSubsection
			 (a) of section 40002 of the Violence Against Women Act of 1994 (42 U.S.C.
			 13925(a)) is amended—
				(1)by
			 redesignating—
					(A)paragraph (1) as
			 paragraph (2);
					(B)paragraph (2) as
			 paragraph (4);
					(C)paragraphs (3)
			 through (5) as paragraphs (5) through (7), respectively;
					(D)paragraphs (6)
			 through (9) as paragraphs (8) through (11), respectively;
					(E)paragraphs (10)
			 through (16) as paragraphs (14) through (20), respectively;
					(F)paragraph (18) as
			 paragraph (23);
					(G)paragraphs (19)
			 and (20) as paragraphs (25) and (26), respectively;
					(H)paragraphs (21)
			 and (22) as paragraphs (28) and (29), respectively;
					(I)paragraphs (23)
			 through (33) as paragraphs (31) through (41), respectively;
					(J)paragraphs (34)
			 and (35) as paragraphs (43) and (44); and
					(K)paragraph (37) as
			 paragraph (47);
					(2)by inserting
			 before paragraph (2), as redesignated, the following:
					
						(1)Alaska Native
				villageThe term Alaska Native village has the same
				meaning given such term in the Alaska Native Claims Settlement Act (43 U.S.C.
				1601 et
				seq.).
						;
				(3)by inserting
			 after paragraph (2), as redesignated, the following:
					
						(2)ChildThe
				term child means a person who is under 11 years of
				age.
						;
				(4)in paragraph (4),
			 as redesignated, by striking serious harm. and inserting
			 serious harm to unemancipated minor.;
				(5)in paragraph (5),
			 as redesignated, by striking The term through
			 that— and inserting The term community-based
			 organization means a nonprofit, nongovernmental, or tribal organization
			 that serves a specific geographic community that—;
				(6)by inserting
			 after paragraph (7), as redesignated, the following:
					
						(8)Culturally
				specific servicesThe term culturally specific
				services means community-based services that offer culturally relevant
				and linguistically specific services and resources to culturally specific
				communities.
						(9)Culturally
				specificThe term culturally specific means
				primarily directed toward racial and ethnic minority groups (as defined in
				section 1707(g) of the Public Health Service Act (42 U.S.C.
				300–u–6(g)).
						;
				(7)in paragraph
			 (10), as redesignated, by inserting or intimate partner after
			 former spouse and as a spouse;
				(8)by inserting
			 after paragraph (13), as redesignated, the following:
					
						(14)HomelessThe
				term homeless has the meaning provided in 42 U.S.C.
				14043e–2(6).
						;
				(9)in paragraph
			 (21), as redesignated, by inserting at the end the following:
					
						Intake or
				referral, by itself, does not constitute legal
				assistance.;
				(10)by striking
			 paragraph (17), as in effect before the amendments made by this
			 subsection;
				(11)by amending
			 paragraph (22), as redesignated, to read as follows:
					
						(22)Personally
				identifying information or personal informationThe term
				personally identifying information or personal
				information means individually identifying information for or about an
				individual including information likely to disclose the location of a victim of
				domestic violence, dating violence, sexual assault, or stalking, regardless of
				whether the information is encoded, encrypted, hashed, or otherwise protected,
				including—
							(A)a first and last
				name;
							(B)a home or other
				physical address;
							(C)contact
				information (including a postal, e-mail or Internet protocol address, or
				telephone or facsimile number);
							(D)a social security
				number, driver license number, passport number, or student identification
				number; and
							(E)any other
				information, including date of birth, racial or ethnic background, or religious
				affiliation, that would serve to identify any
				individual.
							;
				(12)by inserting
			 after paragraph (22), as redesignated, the following:
					
						(23)Population
				specific organizationThe term population specific
				organization means a nonprofit, nongovernmental organization that
				primarily serves members of a specific underserved population and has
				demonstrated experience and expertise providing targeted services to members of
				that specific underserved population.
						(24)Population
				specific servicesThe term population specific
				services means victim-centered services that address the safety, health,
				economic, legal, housing, workplace, immigration, confidentiality, or other
				needs of victims of domestic violence, dating violence, sexual assault, or
				stalking, and that are designed primarily for and are targeted to a specific
				underserved
				population.
						;
				(13)in paragraph
			 (25), as redesignated, by striking services and inserting
			 assistance;
				(14)in paragraph
			 (26), as redesignated, by striking 52 and inserting
			 57;
				(15)by inserting
			 after paragraph (26), as redesignated, the following:
					
						(27)Rape crisis
				centerThe term rape crisis center means a
				nonprofit, nongovernmental, or tribal organization, or governmental entity in a
				State other than a Territory that provides intervention and related assistance,
				as specified in 42 U.S.C. 14043g(b)(2)(C), to victims of sexual assault without
				regard to their age. In the case of a governmental entity, the entity may not
				be part of the criminal justice system (such as a law enforcement agency) and
				must be able to offer a comparable level of confidentiality as a nonprofit
				entity that provides similar victim
				services.
						;
				(16)in paragraph
			 (28), as redesignated—
					(A)in subparagraph
			 (A), by striking or after the semicolon;
					(B)in subparagraph
			 (B), by striking the period and inserting ; or; and
					(C)by inserting at
			 the end the following:
						
							(C)any federally
				recognized Indian tribe.
							;
				
					(17)in paragraph
			 (29), as redesignated, by striking 150,000 and inserting
			 250,000;
				(18)by inserting
			 after paragraph (29), as redesignated, the following:
					
						(30)Sex
				traffickingThe term sex trafficking means any
				conduct proscribed by 18 U.S.C. 1591, whether or not the conduct occurs in
				interstate or foreign commerce or within the special maritime and territorial
				jurisdiction of the United
				States.
						;
				(19)by striking
			 paragraph (31), as redesignated, and inserting the following:
					
						(31)Sexual
				assaultThe term sexual assault means any
				nonconsensual sexual act proscribed by Federal, tribal, or State law, including
				when the victim lacks capacity to
				consent.
						;
				(20)by amending
			 paragraph (41), as redesignated, to read as follows:
					
						(41)Underserved
				populationsThe term underserved populations means
				populations who face barriers in accessing and using victim services, and
				includes populations underserved because of geographic location, underserved
				racial and ethnic populations, populations underserved because of special needs
				(such as language barriers, disabilities, alienage status, or age), and any
				other population determined to be underserved by the Attorney General or by the
				Secretary of Health and Human Services, as
				appropriate.
						;
				(21)by inserting
			 after paragraph (41), as redesignated, the following:
					
						(42)Unit of local
				governmentThe term unit of local government means
				any city, county, township, town, borough, parish, village, or other general
				purpose political subdivision of a
				State.
						;
				(22)by striking
			 paragraph (36), as in effect before the amendments made by this subsection, and
			 inserting the following:
					
						(45)Victim
				services or servicesThe terms victim services and
				services mean services provided to victims of domestic violence,
				dating violence, sexual assault, or stalking, including telephonic or web-based
				hotlines, legal advocacy, economic advocacy, emergency and transitional
				shelter, accompaniment and advocacy through medical, civil or criminal justice,
				immigration, and social support systems, crisis intervention, short-term
				individual and group support services, information and referrals, culturally
				specific services, population specific services, and other related supportive
				services.
						(46)Victim service
				providerThe term victim service provider means a
				nonprofit, nongovernmental or tribal organization or rape crisis center,
				including a State or tribal coalition, that assists domestic violence, dating
				violence, sexual assault, or stalking victims, including domestic violence
				shelters, faith-based organizations, and other organizations, with a documented
				history of effective work concerning domestic violence, dating violence, sexual
				assault, or stalking.
						;
				and
				(23)by striking
			 paragraph (47), as redesignated, and inserting the following:
					
						(47)YouthThe
				term youth means a person who is 11 to 20 years
				old.
						.
				(b)Grants
			 conditionsSubsection (b) of section 40002 of the Violence
			 Against Women Act of 1994 (42 U.S.C. 13925(b)) is amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (B), by striking clauses (i) and (ii) and inserting the following:
						
							(i)disclose, reveal,
				or release any personally identifying information or individual information
				collected in connection with services requested, utilized, or denied through
				grantees' and subgrantees' programs, regardless of whether the information has
				been encoded, encrypted, hashed, or otherwise protected; or
							(ii)disclose,
				reveal, or release individual client information without the informed, written,
				reasonably time-limited consent of the person (or in the case of an
				unemancipated minor, the minor and the parent or guardian or in the case of
				legal incapacity, a court-appointed guardian) about whom information is sought,
				whether for this program or any other Federal, State, tribal, or territorial
				grant program, except that consent for release may not be given by the abuser
				of the minor, incapacitated person, or the abuser of the other parent of the
				minor.
							If a
				minor or a person with a legally appointed guardian is permitted by law to
				receive services without the parent’s or guardian’s consent, the minor or
				person with a guardian may release information without additional
				consent.;
					(B)by amending
			 subparagraph (D), to read as follows:
						
							(D)Information
				sharing
								(i)Grantees and
				subgrantees may share—
									(I)nonpersonally
				identifying data in the aggregate regarding services to their clients and
				nonpersonally identifying demographic information in order to comply with
				Federal, State, tribal, or territorial reporting, evaluation, or data
				collection requirements;
									(II)court-generated
				information and law enforcement-generated information contained in secure,
				governmental registries for protection order enforcement purposes; and
									(III)law
				enforcement-generated and prosecution-generated information necessary for law
				enforcement, intelligence, national security, or prosecution purposes.
									(ii)In no
				circumstances may—
									(I)an adult, youth,
				or child victim of domestic violence, dating violence, sexual assault, or
				stalking be required to provide a consent to release his or her personally
				identifying information as a condition of eligibility for the services provided
				by the grantee or subgrantee;
									(II)any personally
				identifying information be shared in order to comply with Federal, tribal, or
				State reporting, evaluation, or data collection requirements, whether for this
				program or any other Federal, tribal, or State grant
				program.
									;
					(C)by redesignating
			 subparagraph (E) as subparagraph (F);
					(D)by inserting
			 after subparagraph (D) the following:
						
							(E)Statutorily
				mandated reports of abuse or neglectNothing in this section
				prohibits a grantee or subgrantee from reporting suspected abuse or neglect, as
				those terms are defined by law, where specifically mandated by the State or
				tribe involved.
							;
				and
					(E)by inserting
			 after subparagraph (F), as redesignated, the following:
						
							(G)Confidentiality
				assessment and assurancesGrantees and subgrantees must document
				their compliance with the confidentiality and privacy provisions required under
				this
				section.
							;
					(2)by striking
			 paragraph (3) and inserting the following:
					
						(3)Approved
				activitiesIn carrying out the activities under this title,
				grantees and subgrantees may collaborate with, or provide information to
				Federal, State, local, tribal, and territorial public officials and agencies to
				develop and implement policies and develop and promote State, local, or tribal
				legislation or model codes designed to reduce or eliminate domestic violence,
				dating violence, sexual assault, and
				stalking.
						;
				(3)in paragraph (7),
			 by inserting at the end the following:
					Final
			 reports of such evaluations shall be made available to the public via the
			 agency’s website.; and(4)by inserting
			 after paragraph (11) the following:
					
						(12)Delivery of
				legal assistanceAny grantee or subgrantee providing legal
				assistance with funds awarded under this title shall comply with the
				eligibility requirements in section 1201(d) of the Violence Against Women Act
				of 2000 (42 U.S.C. 3796gg–6(d)).
						(13)Civil
				Rights
							(A)NondiscriminationNo
				person in the United States shall on the basis of actual or perceived race,
				color, religion, national origin, sex, or disability be excluded from
				participation in, be denied the benefits of, or be subjected to discrimination
				under any program or activity funded in whole or in part with funds made
				available under the Violence Against Women Act of 1994 (title IV of Public Law
				103–322; 108 Stat. 1902), the Violence Against Women Act of 2000 (division B of
				Public Law 106–386; 114 Stat. 1491), the Violence Against Women and Department
				of Justice Reauthorization Act of 2005 (title IX of Public Law 109–162; 119
				Stat. 3080), the Violence Against Women Reauthorization Act of 2011, and any
				other program or activity funded in whole or in part with funds appropriated
				for grants, cooperative agreements, and other assistance administered by the
				Office on Violence Against Women.
							(B)ExceptionIf
				gender segregation or gender-specific programming is necessary to the essential
				operation of a program, nothing in this paragraph shall prevent any such
				program or activity from consideration of an individual’s gender. In such
				circumstances, alternative reasonable accommodations are sufficient to meet the
				requirements of this paragraph.
							(C)DiscriminationThe
				provisions of paragraphs (2) through (4) of section 809(c) of the Omnibus Crime
				Control and Safe Streets Act of 1968 (42 U.S.C. 3789d(c)) apply to violations
				of subparagraph (A).
							(D)ConstructionNothing
				contained in this paragraph shall be construed, interpreted, or applied to
				supplant, displace, preempt, or otherwise diminish the responsibilities and
				liabilities under other State or Federal civil rights law, whether statutory or
				common.
							(14)Clarification
				of victim services and legal assistanceVictim services and legal
				assistance provided under this title may include services and assistance to
				victims of domestic violence, dating violence, sexual assault, or stalking who
				are also victims of severe forms of trafficking in persons as defined by
				section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C.
				7102).
						(15)AccountabilityAll
				grants awarded by the Attorney General that are authorized under this Act shall
				be subject to the following accountability provisions:
							(A)Audit
				requirementBeginning in fiscal year 2013 , and in each fiscal
				year thereafter, the Inspector General of the Department of Justice shall
				conduct an audit of not fewer than 10 percent of all recipients of grants under
				this Act to prevent waste, fraud, and abuse of funds by grantees.
							(B)Mandatory
				exclusionA recipient of grant funds under this Act that is found
				to have an unresolved audit finding shall not be eligible to receive grant
				funds under this Act during the 2 fiscal years beginning after the 12-month
				period described in subparagraph (E).
							(C)PriorityIn
				awarding grants under this Act, the Attorney General shall give priority to
				eligible entities that, during the 3 fiscal years before submitting an
				application for a grant under this Act, did not have an unresolved audit
				finding showing a violation in the terms or conditions of a Department of
				Justice grant program.
							(D)ReimbursementIf
				an entity is awarded grant funds under this Act during the 2-fiscal-year period
				in which the entity is barred from receiving grants under subparagraph (B), the
				Attorney General shall—
								(i)deposit an amount
				equal to the grant funds that were improperly awarded to the grantee into the
				General Fund of the Treasury; and
								(ii)seek to recoup
				the costs of the repayment to the fund from the grant recipient that was
				erroneously awarded grant funds.
								(E)Unresolved
				audit finding definedIn this paragraph, the term
				unresolved audit finding means an audit report finding, statement,
				or recommendation that the grantee has utilized grant funds for an unauthorized
				expenditure or otherwise unallowable cost that is not closed or resolved within
				a 12-month period beginning on the date of an initial notification of the
				finding or recommendation.
							(F)Nonprofit
				organization requirements
								(i)DefinitionFor
				purposes of this section and the grant programs described in this Act, the term
				nonprofit organization means an organization that is described
				in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from
				taxation under section 501(a) of such Code.
								(ii)ProhibitionThe
				Attorney General shall not award a grant under any grant program described in
				this Act to a nonprofit organization that holds money in offshore accounts for
				the purpose of avoiding paying the tax described in section 511(a) of the
				Internal Revenue Code of 1986.
								(iii)DisclosureEach
				nonprofit organization that is awarded a grant under a grant program described
				in this Act and uses the procedures prescribed in regulations to create a
				rebuttable presumption of reasonableness for the compensation of its officers,
				directors, trustees, and key employees, shall disclose to the Attorney General,
				in the application for the grant, the process for determining such
				compensation, including the independent persons involved in reviewing and
				approving such compensation, the comparability data used, and contemporaneous
				substantiation of the deliberation and decision. Upon request, the Attorney
				General shall make the information disclosed under this subsection available
				for public inspection.
								(G)Administrative
				expensesUnless otherwise explicitly provided in authorizing
				legislation, not more than 7.5 percent of the amounts authorized to be
				appropriated under this Act may be used by the Attorney General for salaries
				and administrative expenses of the Department of Justice.
							(H)Conference
				expenditures
								(i)LimitationNo
				amounts authorized to be appropriated to the Department of Justice, or
				Department of Health and Human Services under this Act may be used by the
				Attorney General, the Secretary of Health and Human Services, or by any
				individual or organization awarded funds under this Act, to host or support any
				expenditure for conferences, unless in the case of the Department of Justice,
				the Deputy Attorney General or the appropriate Assistant Attorney General, or
				in the case of the Department of Health and Human Services the Deputy
				Secretary, provides prior written authorization that the funds may be expended
				to host a conference.
								(ii)Written
				approvalWritten approval under clause (i) may not be delegated
				and shall include a written estimate of all costs associated with the
				conference, including the cost of all food and beverages, audio/visual
				equipment, honoraria for speakers, and any entertainment.
								(iii)ReportThe
				Deputy Attorney General and Deputy Secretary shall submit an annual report to
				the Committee on the Judiciary of the Senate and the Committee on the Judiciary
				of the House of Representatives on all conference expenditures approved and
				denied.
								(I)Prohibition on
				lobbying activity
								(i)In
				generalAmounts authorized to be appropriated under this Act may
				not be utilized by any grant recipient to—
									(I)lobby any
				representative of the Department of Justice regarding the award of grant
				funding; or
									(II)lobby any
				representative of a Federal, State, local, or tribal government regarding the
				award of grant funding.
									(ii)PenaltyIf
				the Attorney General determines that any recipient of a grant under this Act
				has violated clause (i), the Attorney General shall—
									(I)require the grant
				recipient to repay the grant in full; and
									(II)prohibit the
				grant recipient from receiving another grant under this Act for not less than 5
				years.
									(J)Annual
				certificationBeginning in the first fiscal year beginning after
				the date of the enactment of this Act, the Assistant Attorney General for the
				Office of Justice Programs, the Director of the Office on Violence Against
				Women, and the Deputy Secretary for Health and Human Services shall submit to
				the Committee on the Judiciary and the Committee on Appropriations of the
				Senate and the Committee on the Judiciary and the Committee on Appropriations
				of the House of Representatives an annual certification that—
								(i)all audits issued
				by the Office of the Inspector General under subparagraph (A) have been
				completed and reviewed by the Assistant Attorney General for the Office of
				Justice Programs;
								(ii)all mandatory
				exclusions required under subparagraph (B) have been issued;
								(iii)all
				reimbursements required under subparagraph (D) have been made; and
								(iv)includes a list
				of any grant recipients excluded under subparagraph (B) from the previous
				year.
								.
				IEnhancing
			 judicial and law enforcement tools to combat violence against victims
			101.Stop
			 grantsTitle I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is
			 amended—
				(1)in section
			 1001(a)(18) (42 U.S.C. 3793(a)(18)), by striking $225,000,000 for each
			 of fiscal years 2007 through 2011 and inserting $222,000,000 for
			 each of fiscal years 2012 through 2016;
				(2)in section 2001
			 (42 U.S.C. 3796gg), by striking against women each place that
			 term appears and inserting against victims;
				(3)in section
			 2001(b) (42 U.S.C. 3796gg(b)), as amended by paragraph (2)—
					(A)in the matter
			 preceding paragraph (1)—
						(i)by
			 striking equipment and inserting resources;
			 and
						(ii)by
			 inserting for the protection and safety of victims, before
			 and specifically,;
						(B)in paragraph (1),
			 by striking sexual assault and all that follows through
			 dating violence and inserting domestic violence, dating
			 violence, sexual assault, and stalking;
					(C)in paragraph (2),
			 by striking sexual assault and domestic violence and inserting
			 domestic violence, dating violence, sexual assault, and
			 stalking;
					(D)in paragraph (3),
			 by striking sexual assault and domestic violence and inserting
			 domestic violence, dating violence, sexual assault, and stalking, as
			 well as the appropriate treatment of victims;
					(E)in paragraph
			 (4)—
						(i)by
			 striking sexual assault and domestic violence and inserting
			 domestic violence, dating violence, sexual assault, and
			 stalking; and
						(ii)by
			 inserting , classifying, after
			 identifying;
						(F)in paragraph
			 (5)—
						(i)by
			 inserting and legal assistance after victim
			 services;
						(ii)by
			 striking domestic violence and dating violence and inserting
			 domestic violence, dating violence, and stalking;
						(iii)by striking
			 sexual assault and domestic violence and inserting
			 domestic violence, dating violence, sexual assault, and
			 stalking; and
						(iv)by
			 striking including crimes and all that follows and inserting
			 including crimes of domestic violence, dating violence, sexual assault,
			 and stalking;;
						(G)by striking
			 paragraph (6) and redesignating paragraphs (7) through (14) as paragraphs (6)
			 through (13), respectively;
					(H)in paragraph (6),
			 as redesignated by subparagraph (G), by striking sexual assault and
			 domestic violence and inserting domestic violence, dating
			 violence, sexual assault, and stalking;
					(I)in paragraph (7),
			 as redesignated by subparagraph (G), by striking and dating
			 violence and inserting dating violence, and
			 stalking;
					(J)in paragraph (9),
			 as redesignated by subparagraph (G), by striking domestic violence or
			 sexual assault and inserting domestic violence, dating violence,
			 sexual assault, or stalking;
					(K)in paragraph
			 (12), as redesignated by subparagraph (G)—
						(i)in
			 subparagraph (A), by striking triage protocols to ensure that dangerous
			 or potentially lethal cases are identified and prioritized and
			 inserting the use of evidence-based indicators to assess the risk of
			 domestic and dating violence homicide and prioritize dangerous or potentially
			 lethal cases; and
						(ii)by
			 striking and at the end;
						(L)in paragraph
			 (13), as redesignated by subparagraph (G)—
						(i)by
			 striking to provide and inserting
			 providing;
						(ii)by
			 striking nonprofit nongovernmental;
						(iii)by striking the
			 comma after local governments; and
						(iv)by
			 striking the period at the end and inserting a semicolon;
						(M)by inserting
			 after paragraph (13), as redesignated by subparagraph (G), the
			 following:
						
							(14)developing and
				promoting State, local, or tribal legislation and policies that enhance best
				practices for responding to domestic violence, dating violence, sexual assault,
				and stalking;
							(15)developing,
				implementing, or enhancing Sexual Assault Response Teams, or other similar
				coordinated community responses to sexual assault;
							(16)developing and
				strengthening policies, protocols, best practices, and training for law
				enforcement agencies and prosecutors relating to the investigation and
				prosecution of sexual assault cases and the appropriate treatment of
				victims;
							(17)developing,
				enlarging, or strengthening programs addressing sexual assault against men,
				women, and youth in correctional and detention settings;
							(18)identifying and
				conducting inventories of backlogs of sexual assault evidence collection kits
				and developing protocols and policies for responding to and addressing such
				backlogs, including protocols and policies for notifying and involving victims;
				and
							(19)developing,
				enhancing, or strengthening prevention and educational programming to address
				domestic violence, dating violence, sexual assault, or stalking, with not more
				than 5 percent of the amount allocated to a State to be used for this
				purpose.
							;
				and
					(N)in the flush text
			 at the end, by striking paragraph (14) and inserting
			 paragraph (13);
					(4)in section 2007
			 (42 U.S.C. 3796gg–1)—
					(A)in subsection
			 (a), by striking nonprofit nongovernmental victim service
			 programs and inserting victim service providers;
					(B)in subsection
			 (b)(6), by striking (not including populations of Indian
			 tribes);
					(C)in subsection
			 (c)—
						(i)by
			 striking paragraph (2) and inserting the following:
							
								(2)grantees and
				subgrantees shall develop a plan for implementation and may consult and
				coordinate with—
									(A)the State sexual
				assault coalition;
									(B)the State
				domestic violence coalition;
									(C)the law
				enforcement entities within the State;
									(D)prosecution
				offices;
									(E)State and local
				courts;
									(F)Tribal
				governments in those States with State or federally recognized Indian
				tribes;
									(G)representatives
				from underserved populations;
									(H)victim service
				providers;
									(I)population
				specific organizations; and
									(J)other entities
				that the State or the Attorney General identifies as needed for the planning
				process;
									;
						(ii)by
			 striking paragraph (4);
						(iii)by
			 redesignating paragraph (3) as paragraph (4);
						(iv)by
			 inserting after paragraph (2), as amended by clause (i), the following:
							
								(3)grantees shall
				coordinate the State implementation plan described in paragraph (2) with the
				State plans described in section 307 of the Family Violence Prevention and
				Services Act (42 U.S.C. 10407) and the plans described in the Victims of Crime
				Act of 1984 (42 U.S.C. 10601 et seq.) and section 393A of the Public Health
				Service Act (42 U.S.C.
				280b–1b).
								;
						(v)in
			 paragraph (4), as redesignated by clause (ii)—
							(I)in subparagraph
			 (A), by striking and not less than 25 percent shall be allocated for
			 prosecutors;
							(II)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D);
							(III)by inserting
			 after subparagraph (A), the following:
								
									(B)not less than 25
				percent shall be allocated for
				prosecutors;
									;
							(IV)in subparagraph
			 (C), as redesignated by subclause (II), by striking culturally specific
			 community based  and inserting population specific;
			 and
							(V)in subparagraph
			 (D) as redesignated by subclause (II) by striking for and
			 inserting to; and
							(vi)by
			 adding at the end the following:
							
								(5)not later than 2
				years after the date of enactment of this Act, and every year thereafter, not
				less than 30 percent of the total amount granted to a State under this part
				shall be allocated for programs or projects that meaningfully address sexual
				assault, including stranger rape, acquaintance rape, alcohol or
				drug-facilitated rape, and rape within the context of an intimate partner
				relationship.
								;
						(D)by striking
			 subsection (d) and inserting the following:
						
							(d)Application
				requirementsAn application for a grant under this section shall
				include—
								(1)the
				certifications of qualification required under subsection (c);
								(2)proof of
				compliance with the requirements for the payment of forensic medical exams and
				judicial notification, described in section 2010;
								(3)proof of
				compliance with the requirements for paying fees and costs relating to domestic
				violence and protection order cases, described in section 2011 of this
				title;
								(4)proof of
				compliance with the requirements prohibiting polygraph examinations of victims
				of sexual assault, described in section 2013 of this title;
								(5)an implementation
				plan required under subsection (i); and
								(6)any other
				documentation that the Attorney General may
				require.
								;
					(E)in subsection
			 (e)—
						(i)in
			 paragraph (2)—
							(I)in subparagraph
			 (A), by striking domestic violence and sexual assault and
			 inserting domestic violence, dating violence, sexual assault, and
			 stalking; and
							(II)in subparagraph
			 (D), by striking “linguistically and culturally” and inserting “population”;
			 and
							(ii)by
			 adding at the end the following:
							
								(3)ConditionsIn
				disbursing grants under this part, the Attorney General may impose reasonable
				conditions on grant awards to ensure that the States meet statutory,
				regulatory, and other programs
				requirements.
								;
						(F)in subsection
			 (f), by striking the period at the end and inserting , except that, for
			 purposes of this subsection, the costs of the projects for victim services or
			 tribes for which there is an exemption under section 40002(b)(1) of the
			 Violence Against Women Act of 1994 (42 U.S.C. 13925(b)(1)) shall not count
			 toward the total costs of the projects.; and
					(G)by adding at the
			 end the following:
						
							(i)Implementation
				plansA State applying for a grant under this part shall—
								(1)develop an
				implementation plan in consultation with the entities listed in subsection
				(c)(2), that identifies how the State will use the funds awarded under this
				part; and
								(2)submit to the
				Attorney General—
									(A)the
				implementation plan developed under paragraph (1);
									(B)documentation
				from each member of the planning committee as to their participation in the
				planning process;
									(C)documentation
				from the prosecution, law enforcement, court, and victim services programs to
				be assisted, describing—
										(i)the need for the
				grant funds;
										(ii)the intended use
				of the grant funds;
										(iii)the expected
				result of the grant funds; and
										(iv)the demographic
				characteristics of the populations to be served, including age, disability,
				race, ethnicity, and language background;
										(D)a description of
				how the State will ensure that any subgrantees will consult with victim service
				providers during the course of developing their grant applications in order to
				ensure that the proposed activities are designed to promote the safety,
				confidentiality, and economic independence of victims;
									(E)demographic data
				on the distribution of underserved populations within the State and a
				description of how the State will meet the needs of underserved populations,
				including the minimum allocation for population specific services required
				under subsection (c)(4)(C);
									(F)a description of
				how the State plans to meet the requirements of subsection (c)(5);
									(G)goals and
				objectives for reducing domestic violence-related homicides within the State;
				and
									(H)any other
				information requested by the Attorney
				General.
									;
					(5)in section 2010
			 (42 U.S.C. 3796gg–4)—
					(A)in subsection
			 (a), by striking paragraph (1) and inserting the following:
						
							(1)In
				generalA State, Indian tribal government, or unit of local
				government shall not be entitled to funds under this part unless the State,
				Indian tribal government, unit of local government, or another governmental
				entity—
								(A)incurs the full
				out-of-pocket cost of forensic medical exams described in subsection (b) for
				victims of sexual assault; and
								(B)coordinates with
				health care providers in the region to notify victims of sexual assault of the
				availability of rape exams at no cost to the
				victims.
								;
					(B)in subsection
			 (b)—
						(i)in
			 paragraph (1), by inserting or after the semicolon;
						(ii)in
			 paragraph (2), by striking ; or and inserting a period;
			 and
						(iii)by striking
			 paragraph (3);
						(C)in subsection
			 (c), by striking , except that such funds and all that follows
			 and inserting a period; and
					(D)by amended
			 subsection (d) to read as follows:
						
							(d)Noncooperation
								(1)In
				generalTo be in compliance with this section, a State, Indian
				tribal government, or unit of local government shall comply with subsection (b)
				without regard to whether the victim participates in the criminal justice
				system or cooperates with law enforcement.
								(2)Compliance
				periodStates, territories, and Indian tribal governments shall
				have 3 years from the date of enactment of this Act to come into compliance
				with this subsection.
								;
				and
					(6)in section
			 2011(a)(1) (42 U.S.C. 3796gg–5(a)(1))—
					(A)by inserting
			 modification, enforcement, dismissal, after
			 registration, each place it appears; and
					(B)by striking
			 domestic violence and all that follows through sexual
			 assault and inserting domestic violence, dating violence, sexual
			 assault, or stalking.
					102.Grants to
			 encourage accountability policies and enforcement of protection orders
				(a)In
			 generalPart U of title I of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh et
			 seq.) is amended—
					(1)in section 2101
			 (42 U.S.C. 3796hh)—
						(A)in subsection
			 (b)—
							(i)in
			 the matter preceding paragraph (1), by striking States, and all
			 that follows through units of local government and inserting
			 grantees;
							(ii)in
			 paragraph (1), by inserting and enforcement of protection orders across
			 State and tribal lines but not policies that mandate the arrest of an
			 individual by law enforcement in responding to an incident of domestic violence
			 in the absence of probable cause before the period;
							(iii)in paragraph
			 (2), by striking and training in police departments to improve tracking
			 of cases and inserting data collection systems, and training in
			 police departments to improve tracking of cases and classification of
			 complaints;
							(iv)in
			 paragraph (4), by inserting and provide the appropriate training and
			 education about domestic violence, dating violence, sexual assault, and
			 stalking after computer tracking systems;
							(v)in
			 paragraph (5), by inserting and other victim services after
			 legal advocacy service programs;
							(vi)in
			 paragraph (6), by striking judges and inserting Federal,
			 State, tribal, territorial, and local judges, courts, and court-based and
			 court-related personnel;
							(vii)in paragraph
			 (8), by striking and sexual assault and inserting dating
			 violence, sexual assault, and stalking;
							(viii)in paragraph
			 (10), by striking non-profit, non-governmental victim services
			 organizations, and inserting victim service providers,
			 population specific organizations,; and
							(ix)by
			 adding at the end the following:
								
									(14)To develop and
				implement training programs for prosecutors and other prosecution-related
				personnel regarding best practices to ensure offender accountability, victim
				safety, and victim consultation in cases involving domestic violence, dating
				violence, sexual assault, and stalking.
									(15)To develop or
				strengthen policies, protocols, and training for law enforcement officers,
				prosecutors, and the judiciary in recognizing, investigating, and prosecuting
				instances of domestic violence, dating violence, sexual assault, and
				stalking.
									(16)To develop and
				promote State, local, or tribal legislation and policies that enhance best
				practices for responding to the crimes of domestic violence, dating violence,
				sexual assault, and stalking, including the appropriate treatment of
				victims.
									(17)To develop,
				implement, or enhance sexual assault nurse examiner programs or sexual assault
				forensic examiner programs, including the hiring and training of such
				examiners.
									(18)To develop,
				implement, or enhance Sexual Assault Response Teams or similar coordinated
				community responses to sexual assault.
									(19)To develop and
				strengthen policies, protocols, and training for law enforcement officers and
				prosecutors regarding the investigation and prosecution of sexual assault cases
				and the appropriate treatment of victims.
									(20)To provide human
				immunodeficiency virus testing programs, counseling, and prophylaxis for
				victims of sexual assault.
									(21)To identify and
				inventory backlogs of sexual assault evidence collection kits and to develop
				protocols for responding to and addressing such backlogs, including policies
				and protocols for notifying and involving victims.
									(22)To develop
				multidisciplinary high-risk teams focusing on reducing domestic violence and
				dating violence homicides by—
										(A)using
				evidence-based indicators to assess the risk of homicide and link high-risk
				victims to immediate crisis intervention services;
										(B)identifying and
				managing high-risk offenders; and
										(C)providing ongoing
				victim advocacy and referrals to comprehensive services including legal,
				housing, health care, and economic
				assistance.
										;
				
							(B)in subsection
			 (c)—
							(i)in
			 paragraph (1)—
								(I)in the matter
			 preceding subparagraph (A), by inserting except for a court,
			 before certify; and
								(II)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), and adjusting the margin
			 accordingly;
								(ii)in
			 paragraph (2), by inserting except for a court, before
			 demonstrate;
							(iii)in paragraph
			 (4)—
								(I)by inserting
			 modification, enforcement, dismissal, after
			 registration, each place it appears;
								(II)by inserting
			 dating violence, after domestic violence,;
			 and
								(III)by striking
			 and at the end;
								(iv)in
			 paragraph (5)—
								(I)in the matter
			 preceding subparagraph (A), by striking , not later than 3 years after
			 the date of enactment of this section,;
								(II)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), and adjusting the margin
			 accordingly;
								(III)in clause (ii),
			 as redesignated by subclause (III) of this clause, by striking
			 subparagraph (A) and inserting clause (i);
			 and
								(IV)by striking the
			 period at the end and inserting ; and;
								(v)by
			 redesignating paragraphs (1) through (5), as amended by this subparagraph, as
			 subparagraphs (A) through (E), respectively;
							(vi)in
			 the matter preceding subparagraph (A), as redesignated by clause (v) of this
			 subparagraph—
								(I)by striking the
			 comma that immediately follows another comma; and
								(II)by striking
			 grantees are States and inserting the following: “grantees
			 are—
									
										(1)States
										;
				and
								(vii)by adding at
			 the end the following:
								
									(2)a State, tribal,
				or territorial domestic violence or sexual assault coalition or a victim
				service provider that partners with a State, Indian tribal government, or unit
				of local government that certifies that the State, Indian tribal government, or
				unit of local government meets the requirements under paragraph
				(1).
									; 
							(C)in subsection
			 (d)—
							(i)in
			 paragraph (1)—
								(I)in the matter
			 preceding subparagraph (A), by inserting , policy, after
			 law; and
								(II)in subparagraph
			 (A), by inserting and the defendant is in custody or has been served
			 with the information or indictment before the semicolon; and
								(ii)in
			 paragraph (2), by striking it and inserting its;
			 and
							(D)by adding at the
			 end the following:
							
								(f)Allocation for
				sexual assaultOf the amounts appropriated for purposes of this
				part for each fiscal year, not less than 30 percent shall be available for
				projects that address sexual assault, including stranger rape, acquaintance
				rape, alcohol or drug-facilitated rape, and rape within the context of an
				intimate partner relationship.
								;
				and
						(2)in section
			 2102(a) (42 U.S.C. 3796hh–1(a))—
						(A)in paragraph (1),
			 by inserting court, after tribal government,;
			 and
						(B)in paragraph (4),
			 by striking nonprofit, private sexual assault and domestic violence
			 programs and inserting victim service providers and, as
			 appropriate, population specific organizations.
						(b)Authorization
			 of appropriationsSection 1001(a)(19) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(19)) is
			 amended—
					(1)by striking
			 $75,000,000 and all that follows through 2011.
			 and inserting $73,000,000 for each of fiscal years 2012 through
			 2016.; and
					(2)by striking the
			 period that immediately follows another period.
					103.Legal
			 assistance for victimsSection
			 1201 of the Violence Against Women Act of 2000 (42 U.S.C. 3796gg–6) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in the first
			 sentence, by striking arising as a consequence of and inserting
			 relating to or arising out of; and
					(B)in the second
			 sentence, by inserting or arising out of after relating
			 to;
					(2)in subsection
			 (b)—
					(A)in the heading,
			 by inserting and grant
			 conditions after Definitions; and
					(B)by inserting
			 and grant conditions after definitions;
					(3)in subsection
			 (c)—
					(A)in paragraph (1),
			 by striking victims services organizations and inserting
			 victim service providers; and
					(B)by striking
			 paragraph (3) and inserting the following:
						
							(3)to implement,
				expand, and establish efforts and projects to provide competent, supervised pro
				bono legal assistance for victims of domestic violence, dating violence, sexual
				assault, or stalking, except that not more than 10 percent of the funds awarded
				under this section may be used for the purpose described in this
				paragraph.
							;
					(4)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking this section has completed and all that follows and
			 inserting the following: this section—
						
							(A)has demonstrated
				expertise in providing legal assistance or advocacy to victims of domestic
				violence, dating violence, sexual assault, or stalking in the targeted
				population; or
							(B)(i)is partnered with an
				entity or person that has demonstrated expertise described in subparagraph (A);
				and
								(ii)has completed, or will complete,
				training in connection with domestic violence, dating violence, stalking, or
				sexual assault and related legal issues, including training on evidence-based
				risk factors for domestic and dating violence
				homicide;
								;
				and
					(B)in paragraph (2),
			 by striking stalking organization and inserting stalking
			 victim service provider; and
					(5)in subsection
			 (f)(1), by striking this section and all that follows and
			 inserting the following: this section $41,000,000 for each of fiscal
			 years 2012 through 2016..
				104.Consolidation
			 of grants to support families in the justice system
				(a)In
			 generalTitle III of division
			 B of the Victims of Trafficking and Violence Protection Act of 2000 (Public Law
			 106–386; 114 Stat. 1509) is amended by striking the section preceding section
			 1302 (42 U.S.C. 10420), as amended by section 306 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (Public Law 109–162; 119
			 Stat. 316), and inserting the following:
					
						1301.Court
				training and supervised visitation improvements
							(a)In
				generalThe Attorney General
				may make grants to States, units of local government, courts (including
				juvenile courts), Indian tribal governments, nonprofit organizations, legal
				services providers, and victim services providers to improve the response of
				all aspects of the civil and criminal justice system to families with a history
				of domestic violence, dating violence, sexual assault, or stalking, or in cases
				involving allegations of child sexual abuse.
							(b)Use of
				fundsA grant under this
				section may be used to—
								(1)provide
				supervised visitation and safe visitation exchange of children and youth by and
				between parents in situations involving domestic violence, dating violence,
				child sexual abuse, sexual assault, or stalking;
								(2)develop and
				promote State, local, and tribal legislation, policies, and best practices for
				improving civil and criminal court functions, responses, practices, and
				procedures in cases involving a history of domestic violence or sexual assault,
				or in cases involving allegations of child sexual abuse, including cases in
				which the victim proceeds pro se;
								(3)educate
				court-based and court-related personnel (including custody evaluators and
				guardians ad litem) and child protective services workers on the dynamics of
				domestic violence, dating violence, sexual assault, and stalking, including
				information on perpetrator behavior, evidence-based risk factors for domestic
				and dating violence homicide, and on issues relating to the needs of victims,
				including safety, security, privacy, and confidentiality, including cases in
				which the victim proceeds pro se;
								(4)provide
				appropriate resources in juvenile court matters to respond to dating violence,
				domestic violence, sexual assault (including child sexual abuse), and stalking
				and ensure necessary services dealing with the health and mental health of
				victims are available;
								(5)enable courts or
				court-based or court-related programs to develop or enhance—
									(A)court
				infrastructure (such as specialized courts, consolidated courts, dockets,
				intake centers, or interpreter services);
									(B)community-based
				initiatives within the court system (such as court watch programs, victim
				assistants, pro se victim assistance programs, or community-based supplementary
				services);
									(C)offender
				management, monitoring, and accountability programs;
									(D)safe and
				confidential information-storage and information-sharing databases within and
				between court systems;
									(E)education and
				outreach programs to improve community access, including enhanced access for
				underserved populations; and
									(F)other projects
				likely to improve court responses to domestic violence, dating violence, sexual
				assault, and stalking;
									(6)collect data and
				provide training and technical assistance, including developing State, local,
				and tribal model codes and policies, to improve the capacity of grantees and
				communities to address the civil justice needs of victims of domestic violence,
				dating violence, sexual assault, and stalking who have legal representation,
				who are proceeding pro se, or are proceeding with the assistance of a legal
				advocate; and
								(7)to improve
				training and education to assist judges, judicial personnel, attorneys, child
				welfare personnel, and legal advocates in the civil justice system.
								(c)Considerations
								(1)In
				generalIn making grants for purposes described in paragraphs (1)
				through (6) of subsection (b), the Attorney General shall consider—
									(A)the number of
				families to be served by the proposed programs and services;
									(B)the extent to
				which the proposed programs and services serve underserved populations;
									(C)the extent to
				which the applicant demonstrates cooperation and collaboration with nonprofit,
				nongovernmental entities in the local community with demonstrated histories of
				effective work on domestic violence, dating violence, sexual assault, or
				stalking, including State or tribal domestic violence coalitions, State or
				tribal sexual assault coalitions, local shelters, and programs for domestic
				violence and sexual assault victims; and
									(D)the extent to
				which the applicant demonstrates coordination and collaboration with State,
				tribal, and local court systems, including mechanisms for communication and
				referral.
									(2)Other
				grantsIn making grants under subsection (b)(8) the Attorney
				General shall take into account the extent to which the grantee has expertise
				addressing the judicial system’s handling of family violence, child custody,
				child abuse and neglect, adoption, foster care, supervised visitation, divorce,
				and parentage.
								(d)Applicant
				requirementsThe Attorney General may make a grant under this
				section to an applicant that—
								(1)demonstrates
				expertise in the areas of domestic violence, dating violence, sexual assault,
				stalking, or child sexual abuse, as appropriate;
								(2)ensures that any
				fees charged to individuals for use of supervised visitation programs and
				services are based on the income of those individuals, unless otherwise
				provided by court order;
								(3)demonstrates that
				adequate security measures, including adequate facilities, procedures, and
				personnel capable of preventing violence, and adequate standards are, or will
				be, in place (including the development of protocols or policies to ensure that
				confidential information is not shared with courts, law enforcement agencies,
				or child welfare agencies unless necessary to ensure the safety of any child or
				adult using the services of a program funded under this section), if the
				applicant proposes to operate supervised visitation programs and services or
				safe visitation exchange;
								(4)certifies that
				the organizational policies of the applicant do not require mediation or
				counseling involving offenders and victims being physically present in the same
				place, in cases where domestic violence, dating violence, sexual assault, or
				stalking is alleged;
								(5)certifies that
				any person providing legal assistance through a program funded under this
				section has completed or will complete training on domestic violence, dating
				violence, sexual assault, and stalking, including child sexual abuse, and
				related legal issues; and
								(6)certifies that
				any person providing custody evaluation or guardian ad litem services through a
				program funded under this section has completed or will complete training
				developed with input from and in collaboration with a tribal, State,
				territorial, or local domestic violence, dating violence, sexual assault, or
				stalking organization or coalition on the dynamics of domestic violence and
				sexual assault, including child sexual abuse, that includes training on how to
				review evidence of past abuse and the use of evidenced-based theories to make
				recommendations on custody and visitation.
								(e)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $22,000,000 for each of fiscal years 2012 through 2016.
				Amounts appropriated pursuant to this subsection shall remain available until
				expended.
							(f)Allotment for
				Indian tribes
								(1)In
				generalNot less than 10 percent of the total amount available
				under this section for each fiscal year shall be available for grants under the
				program authorized by section 3796gg–10 of this title.
								(2)Applicability
				of partThe requirements of this section shall not apply to funds
				allocated for the program described in paragraph
				(1).
								.
				(b)Technical and
			 conforming amendmentSubtitle
			 J of the Violence Against Women Act of 1994 (42 U.S.C. 14043 et seq.) is
			 repealed.
				105.Sex offender
			 managementSection 40152(c) of
			 the Violence Against Women Act of 1994 (42 U.S.C. 13941) is amended by striking
			 $5,000,000 and all that follows and inserting $5,000,000
			 for each of fiscal years 2012 through 2016..
			106.Court-appointed
			 special advocate programSubtitle B of title II of the Crime Control
			 Act of 1990 (42 U.S.C. 13011 et seq.) is amended—
				(1)in section 216
			 (42 U.S.C. 13012), by striking January 1, 2010 and inserting
			 January 1, 2015;
				(2)in section 217
			 (42 U.S.C. 13013)—
					(A)by striking
			 Code of Ethics in section (c)(2) and inserting Standards
			 for Programs; and
					(B)by adding at the
			 end the following:
						
							(e)ReportingAn organization that receives a grant under
				this section for a fiscal year shall submit to the Administrator a report
				regarding the use of the grant for the fiscal year, including a discussion of
				outcome performance measures (which shall be established by the Administrator)
				to determine the effectiveness of the programs of the organization in meeting
				the needs of children in the child welfare
				system.
							;
				and
					(3)in section 219(a)
			 (42 U.S.C. 13014(a)), by striking fiscal years 2007 through 2011
			 and inserting fiscal years 2012 through 2016.
				107.Criminal
			 provision relating to stalking, including cyberstalkingSection 2261A of title 18, United States
			 Code, is amended to read as follows:
				
					2261A.StalkingWhoever—
						(1)travels in
				interstate or foreign commerce or is present within the special maritime and
				territorial jurisdiction of the United States, or enters or leaves Indian
				country, with the intent to kill, injure, harass, intimidate, or place under
				surveillance with intent to kill, injure, harass, or intimidate another person,
				and in the course of, or as a result of, such travel or presence engages in
				conduct that—
							(A)places that
				person in reasonable fear of the death of, or serious bodily injury to—
								(i)that
				person;
								(ii)an immediate
				family member (as defined in section 115) of that person; or
								(iii)a spouse or
				intimate partner of that person; or
								(B)causes, attempts
				to cause, or would be reasonably expected to cause substantial emotional
				distress to a person described in clause (i), (ii), or (iii) of subparagraph
				(A); or
							(2)with the intent
				to kill, injure, harass, intimidate, or place under surveillance with intent to
				kill, injure, harass, or intimidate another person, uses the mail, any
				interactive computer service or electronic communication service or electronic
				communication system of interstate commerce, or any other facility of
				interstate or foreign commerce to engage in a course of conduct that—
							(A)places that
				person in reasonable fear of the death of or serious bodily injury to a person
				described in clause (i), (ii), or (iii) of paragraph (1)(A); or
							(B)causes, attempts
				to cause, or would be reasonably expected to cause substantial emotional
				distress to a person described in clause (i), (ii), or (iii) of paragraph
				(1)(A),
							shall be
				punished as provided in section 2261(b) of this
				title..
			108.Outreach and
			 services to underserved populations grantSection 120 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045) is
			 amended to read as follows:
				
					120.Grants for
				outreach and services to underserved populations
						(a)Grants
				authorized
							(1)In
				generalOf the amounts appropriated under the grant programs
				identified in paragraph (2), the Attorney General shall take 2 percent of such
				appropriated amounts and combine them to award grants to eligible entities
				described in subsection (b) of this section to develop and implement outreach
				strategies targeted at adult, or youth, victims of domestic violence, dating
				violence, sexual assault, or stalking in underserved populations and to provide
				victim services to meet the needs of adult and youth victims of domestic
				violence, dating violence, sexual assault, and stalking in underserved
				populations. The requirements of the grant programs identified in paragraph (3)
				shall not apply to this grant program.
							(2)Programs
				coveredThe programs covered by paragraph (2) are the programs
				carried out under the following provisions:
								(A)Section 2001 of
				the Omnibus Crime Control and Safe Streets Act of 1968 (STOP Grants).
								(B)Section 2101 of
				the Omnibus Crime Control and Safe Streets Act of 1968 (Grants to Encourage
				Accountability Policies).
								(b)Eligible
				entitiesEligible entities under this section are—
							(1)population
				specific organizations that have demonstrated experience and expertise in
				providing population specific services in the relevant underserved communities
				or population specific organizations working in partnership with a victim
				service provider or domestic violence or sexual assault coalition;
							(2)victim service
				providers offering population specific services for a specific underserved
				population; or
							(3)victim service
				providers working in partnership with a national, State, or local organization
				that has demonstrated experience and expertise in providing population specific
				services in the relevant underserved population.
							(c)Planning
				grantsThe Attorney General may use up to 20 percent of funds
				available under this section to make one-time planning grants to eligible
				entities to support the planning and development of specially designed and
				targeted programs for adult and youth victims in one or more underserved
				populations, including—
							(1)identifying,
				building and strengthening partnerships with potential collaborators within
				underserved populations, Federal, State, tribal, territorial or local
				government entities, and public and private organizations;
							(2)conducting a
				needs assessment of the community and the targeted underserved population or
				populations to determine what the barriers are to service access and what
				factors contribute to those barriers, using input from the targeted underserved
				population or populations;
							(3)identifying
				promising prevention, outreach and intervention strategies for victims from a
				targeted underserved population or populations; and
							(4)developing a
				plan, with the input of the targeted underserved population or populations, for
				implementing prevention, outreach and intervention strategies to address the
				barriers to accessing services, promoting community engagement in the
				prevention of domestic violence, dating violence, sexual assault, and stalking
				within the targeted underserved populations, and evaluating the program.
							(d)Implementation
				grantsThe Attorney General shall make grants to eligible
				entities for the purpose of providing or enhancing population specific outreach
				and services to adult and youth victims in one or more underserved populations,
				including—
							(1)working with
				Federal, State, tribal, territorial and local governments, agencies, and
				organizations to develop or enhance population specific victim services;
							(2)strengthening the
				capacity of underserved populations to provide population specific victim
				services;
							(3)strengthening the
				capacity of traditional victim service providers to provide population specific
				services;
							(4)strengthening the
				effectiveness of criminal and civil justice interventions by providing training
				for law enforcement, prosecutors, judges and other court personnel on domestic
				violence, dating violence, sexual assault, or stalking in underserved
				populations; or
							(5)working in
				cooperation with an underserved population to develop and implement outreach,
				education, prevention, and intervention strategies that highlight available
				resources and the specific issues faced by victims of domestic violence, dating
				violence, sexual assault, or stalking from underserved populations.
							(e)ApplicationAn
				eligible entity desiring a grant under this section shall submit an application
				to the Director of the Office on Violence Against Women at such time, in such
				form, and in such manner as the Director may prescribe.
						(f)ReportsEach
				eligible entity receiving a grant under this section shall submit to the
				Director of the Office on Violence Against Women a report that describes the
				activities carried out with grant funds.
						(g)Authorization
				of appropriationsIn addition to the funds identified in
				subsection (a)(1), there are authorized to be appropriated to carry out this
				section $2,000,000 for each of fiscal years 2012 through 2016.
						(h)Definitions and
				grant conditionsIn this section the definitions and grant
				conditions in section 40002 of the Violence Against Women Act of 1994 (42
				U.S.C. 13925) shall
				apply.
						.
			109.Culturally
			 specific services grantSection 121 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045a) is
			 amended—
				(1)in the section
			 heading, by striking and
			 linguistically;
				(2)by striking
			 and linguistically each place it appears;
				(3)by striking
			 and linguistic each place it appears;
				(4)by striking
			 subsection (a)(2) and inserting:
					
						(2)Programs
				coveredThe programs covered by paragraph (1) are the programs
				carried out under the following provisions:
							(A)Section 2101 of
				the Omnibus Crime Control and Safe Streets Act of 1968 (Grants to Encourage
				Accountability Policies and Enforcement of Protection Orders).
							(B)Section 1401 of
				division B of the Victims of Trafficking and Violence Protection Act of 2000
				(42 U.S.C. 3796gg–6) (Legal Assistance for Victims).
							(C)Section 40295 of
				the Violence Against Women Act of 1994 (42 U.S.C. 13971) (Rural Domestic
				Violence, Dating Violence, Sexual Assault, Stalking, and Child Abuse
				Enforcement Assistance).
							(D)Section 40802a of
				the Violence Against Women Act of 1994 (42 U.S.C. 14041a) (Enhanced Training
				and Services to End Violence Against Women Later in Life).
							(E)Section 1402 of
				division B of the Victims of Trafficking and Violence Protection Act of 2000
				(42 U.S.C. 3796gg–7) (Education, Training, and Enhanced Services to End
				Violence Against and Abuse of Women with
				Disabilities).
							;
				and
				(5)in subsection
			 (g), by striking linguistic and.
				110.Reauthorization
			 of child abuse training programs for judicial personnel and
			 practitionersSection 224(a)
			 of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13024(a)) is amended by
			 striking $2,300,000 and all that follows and inserting
			 $2,300,000 for each of fiscal years 2012 through 2016..
			111.Offset of restitution and other State
			 judicial debts against income tax refund
				(a)In generalSection 6402 of the Internal Revenue Code
			 of 1986 (relating to authority to make credits or refunds) is amended—
					(1)by redesignating subsections (g) through
			 (l) as subsections (h) through (m), respectively; and
					(2)by inserting after subsection (f) the
			 following:
						
							(g)Collection of past-Due, legally enforceable
				restitution and other State judicial debts
								(1)In generalIn any State which wishes to collect
				past-due, legally enforceable State judicial debts, the chief justice of the
				State’s highest court shall designate a single State entity to communicate
				judicial debt information to the Secretary. In making such designation, the
				chief justice of the State's highest court shall select, whenever practicable,
				a relevant State official or agency responsible under State law for collecting
				the State's income tax or other statewide excise at the time of the
				designation. Upon receiving notice from a State designated entity that a named
				person owes a past-due, legally enforceable State judicial debt to or in such
				State, the Secretary shall, under such conditions as may be prescribed by the
				Secretary—
									(A)reduce the amount of any overpayment
				payable to such person by the amount of such State judicial debt;
									(B)pay the amount by which such overpayment is
				reduced under subparagraph (A) to such State designated entity and notify such
				State designated entity of such person’s name, taxpayer identification number,
				address, and the amount collected; and
									(C)notify the person making such overpayment
				that the overpayment has been reduced by an amount necessary to satisfy a
				past-due, legally enforceable State judicial debt.
									If an offset is made pursuant to a
				joint return, the notice under subparagraph (B) shall include the names,
				taxpayer identification numbers, and addresses of each person filing such
				return.(2)Priorities for offsetAny overpayment by a person shall be
				reduced pursuant to this subsection—
									(A)after such overpayment is reduced pursuant
				to—
										(i)subsection (a) with respect to any
				liability for any internal revenue tax on the part of the person who made the
				overpayment;
										(ii)subsection (c) with respect to past-due
				support;
										(iii)subsection (d) with respect to any
				past-due, legally enforceable debt owed to a Federal agency; and
										(iv)subsection (e) with respect to any
				past-due, legally enforceable State income tax obligations; and
										(B)before such overpayment is credited to the
				future liability for any Federal internal revenue tax of such person pursuant
				to subsection (b).
									If the Secretary receives notice from
				1 or more State designated entities of more than 1 debt subject to paragraph
				(1) that is owed by such person to such State agency or State judicial branch,
				any overpayment by such person shall be applied against such debts in the order
				in which such debts accrued.(3)Notice; consideration of
				evidenceRules similar to the
				rules of subsection (e)(4) shall apply with respect to debts under this
				subsection.
								(4)Past-due, legally enforceable State
				judicial debt
									(A)In generalFor purposes of this subsection, the term
				past-due, legally enforceable State judicial debt means a
				debt—
										(i)which resulted from a judgment or sentence
				rendered by any court or tribunal of competent jurisdiction which—
											(I)handles criminal or traffic cases in the
				State; and
											(II)has determined an amount of State judicial
				debt to be due; and
											(ii)which resulted from a State judicial debt
				which has been assessed and is past-due but not collected.
										(B)State judicial debtFor purposes of this paragraph, the term
				State judicial debt includes court costs, fees, fines,
				assessments, restitution to victims of crime, and other monies resulting from a
				judgment or sentence rendered by any court or tribunal of competent
				jurisdiction handling criminal or traffic cases in the State.
									(5)RegulationsThe Secretary shall issue regulations
				prescribing the time and manner in which State designated entities must submit
				notices of past-due, legally enforceable State judicial debts and the necessary
				information that must be contained in or accompany such notices. The
				regulations shall specify the types of State judicial monies and the minimum
				amount of debt to which the reduction procedure established by paragraph (1)
				may be applied. The regulations shall require State designated entities to pay
				a fee to reimburse the Secretary for the cost of applying such procedure. Any
				fee paid to the Secretary pursuant to the preceding sentence shall be used to
				reimburse appropriations which bore all or part of the cost of applying such
				procedure.
								(6)Erroneous payment to StateAny State designated entity receiving
				notice from the Secretary that an erroneous payment has been made to such State
				designated entity under paragraph (1) shall pay promptly to the Secretary, in
				accordance with such regulations as the Secretary may prescribe, an amount
				equal to the amount of such erroneous payment (without regard to whether any
				other amounts payable to such State designated entity under such paragraph have
				been paid to such State designated
				entity).
								.
					(b)Disclosure of return
			 informationSection
			 6103(l)(10) of the Internal Revenue Code of 1986 (relating to disclosure of
			 certain information to agencies requesting a reduction under subsection (c),
			 (d), (e), or (f) of section 6402) is amended by striking or (f)
			 each place it appears in the text and heading and inserting (f), or
			 (g).
				(c)Conforming amendments
					(1)Section 6402(a) of the Internal Revenue
			 Code of 1986 is amended by striking and (f) and inserting
			 (f), and (g),.
					(2)Paragraph (2) of section 6402(d) of such
			 Code is amended by striking subsections (e) and (f) and
			 inserting subsections (e), (f), and (g).
					(3)Paragraph (3)(B) of section 6402(e) of such
			 Code is amended to read as follows:
						
							(B)before such overpayment is—
								(i)reduced pursuant to subsection (g) with
				respect to past-due, legally enforceable State judicial debts, and
								(ii)credited to the future liability for any
				Federal internal revenue tax of such person pursuant to subsection
				(b).
								.
					(4)Section 6402(h) of such Code, as so
			 redesignated, is amended by striking or (f) and inserting
			 (f), or (g).
					(5)Section 6402(j) of such Code, as so
			 redesignated, is amended by striking or (f) and inserting
			 (f), or (g).
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to refunds payable for taxable years beginning after
			 December 31, 2011.
				IIImproving
			 services for victims of domestic violence, dating violence, sexual assault, and
			 stalking
			201.Sexual assault
			 services program
				(a)Grants to
			 States and territoriesSection 41601(b) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 14043g(b)) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 “governmental and non-governmental”; and
						(B)by striking
			 other programs and all that follows and inserting other
			 nongovernmental or tribal programs and projects to assist individuals who have
			 been victimized by sexual assault, without regard to the age of the
			 individual.; and
						(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (B), by striking nonprofit, nongovernmental organizations for programs
			 and activities and inserting nongovernmental or tribal programs
			 and activities; and
						(B)in subparagraph
			 (C)(v), by striking linguistically and.
						(b)Authorization
			 of appropriationsSection 41601(f)(1) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 14043g(f)(1)) is amended by striking
			 $50,000,000 to remain available until expended for each of the fiscal
			 years 2007 through 2011 and inserting $40,000,000 to remain
			 available until expended for each of fiscal years 2012 through
			 2016.
				202.Rural domestic
			 violence, dating violence, sexual assault, stalking, and child abuse
			 enforcement assistanceSection
			 40295 of the Violence Against Women Act of 1994 (42 U.S.C. 13971) is
			 amended—
				(1)in subsection
			 (a)(1)(H), by inserting , including sexual assault forensic
			 examiners before the semicolon;
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking victim advocacy groups and inserting victim
			 service providers; and
						(ii)by
			 inserting , including developing multidisciplinary teams focusing on
			 high risk cases with the goal of preventing domestic and dating violence
			 homicides before the semicolon;
						(B)in paragraph
			 (2)—
						(i)by
			 striking and other long- and short-term assistance and inserting
			 legal assistance, and other long-term and short-term victim and
			 population specific services; and
						(ii)by
			 striking and at the end;
						(C)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
					(D)by adding at the
			 end the following:
						
							(4)developing,
				enlarging, or strengthening programs addressing sexual assault, including
				sexual assault forensic examiner programs, Sexual Assault Response Teams, law
				enforcement training, and programs addressing rape kit
				backlogs.
							;
				and
					(3)in subsection
			 (e)(1), by striking $55,000,000 for each of the fiscal years 2007
			 through 2011 and inserting $50,000,000 for each of fiscal years
			 2012 through 2016.
				203.Training and
			 services to end violence against women with disabilities grantsSection 1402 of division B of the Victims of
			 Trafficking and Violence Protection Act of 2000 (42 U.S.C. 3796gg–7) is
			 amended—
				(1)in subsection (b)—
					(A)in paragraph (1),
			 by inserting (including using evidence-based indicators to assess the
			 risk of domestic and dating violence homicide) after risk
			 reduction;
					(B)in paragraph (4),
			 by striking victim service organizations and inserting
			 victim service providers; and
					(C)in paragraph (5), by striking victim
			 services organizations and inserting victim service
			 providers;
					(2)in subsection
			 (c)(1)(D), by striking nonprofit and nongovernmental victim services
			 organization, such as a State and inserting victim service
			 provider, such as a State or tribal; and
				(3)in subsection
			 (e), by striking $10,000,000 for each of the fiscal years 2007 through
			 2011 and inserting $9,000,000 for each of fiscal years 2012
			 through 2016.
				204.Grant for
			 training and services to end violence against women in later lifeSection 40802 of the Violence Against Women
			 Act of 1994 (42 U.S.C. 14041a) is amended to read as follows:
				
					40802.Grant for
				training and services to end violence against women in later life
						(a)DefinitionsIn
				this section—
							(1)the term
				eligible entity means an entity that—
								(A)is—
									(i)a
				State;
									(ii)a unit of local
				government;
									(iii)a tribal
				government or tribal organization;
									(iv)a population
				specific organization with demonstrated experience in assisting individuals in
				later life;
									(v)a
				victim service provider; or
									(vi)a State, tribal,
				or territorial domestic violence or sexual assault coalition; and
									(B)is partnered
				with—
									(i)a
				law enforcement agency;
									(ii)an office of a
				prosecutor;
									(iii)a victim
				service provider; or
									(iv)a nonprofit
				program or government agency with demonstrated experience in assisting
				individuals in later life;
									(2)the term
				exploitation means domestic violence, dating violence, sexual
				assault, or stalking;
							(3)the term
				later life, relating to an individual, means the individual is
				60 years of age or older; and
							(4)the term
				neglect means the failure of a caregiver or fiduciary to provide
				the goods or services that are necessary to maintain the health or safety of an
				individual in later life.
							(b)Grant
				Program
							(1)Grants
				authorizedThe Attorney General may make grants to eligible
				entities to carry out the activities described in paragraph (2).
							(2)Mandatory and
				permissible activities
								(A)Mandatory
				activitiesAn eligible entity receiving a grant under this
				section shall use the funds received under the grant to—
									(i)provide training
				programs to assist law enforcement agencies, prosecutors, agencies of States or
				units of local government, population specific organizations, victim service
				providers, victim advocates, and relevant officers in Federal, tribal, State,
				territorial, and local courts in recognizing and addressing instances of elder
				abuse;
									(ii)provide or
				enhance services for victims of elder abuse;
									(iii)establish or
				support multidisciplinary collaborative community responses to victims of elder
				abuse; and
									(iv)conduct
				cross-training for law enforcement agencies, prosecutors, agencies of States or
				units of local government, attorneys, health care providers, population
				specific organizations, faith-based advocates, victim service providers, and
				courts to better serve victims of elder abuse.
									(B)Permissible
				activitiesAn eligible entity receiving a grant under this
				section may use not more than 10 percent of the funds received under the grant
				to—
									(i)provide training
				programs to assist attorneys, health care providers, faith-based leaders, or
				other community-based organizations in recognizing and addressing instances of
				elder abuse; or
									(ii)conduct outreach
				activities and awareness campaigns to ensure that victims of elder abuse
				receive appropriate assistance.
									(3)Underserved
				populationsIn making grants under this section, the Attorney
				General shall give priority to proposals providing culturally specific or
				population specific services.
							(4)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $9,000,000 for each of fiscal years 2012 through
				2016.
							.
			IIIServices,
			 protection, and justice for young victims of violence
			301.Rape
			 prevention education grantSection 393A of the Public Health Service
			 Act (42 U.S.C. 280b–1b) is amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by inserting , territorial or tribal
			 after crisis centers, State; and
					(B)in paragraph (6),
			 by inserting and alcohol after about drugs;
			 and
					(2)in subsection
			 (c)(1), by striking $80,000,000 for each of fiscal years 2007 through
			 2011 and inserting $50,000,000 for each of fiscal years 2012
			 through 2016.
				302.Creating hope
			 through outreach, options, services, and education for children and
			 youth
				(a)In
			 generalSubtitle L of the
			 Violence Against Women Act of 1994 is amended by striking sections 41201
			 through 41204 (42 U.S.C. 14043c through 14043c–3) and inserting the
			 following:
					
						41201.Creating
				Hope through Outreach, Options, Services, and Education for Children and Youth
				(CHOOSE Children & Youth)
							(a)Grants
				authorizedThe Attorney General, working in collaboration with
				the Secretary of Health and Human Services and the Secretary of Education,
				shall award grants to enhance the safety of youth and children who are victims
				of, or exposed to, domestic violence, dating violence, sexual assault, or
				stalking and prevent future violence.
							(b)Program
				purposesFunds provided under this section may be used for the
				following program purpose areas:
								(1)Services to
				advocate for and respond to youthTo develop, expand, and
				strengthen victim-centered interventions and services that target youth who are
				victims of domestic violence, dating violence, sexual assault, and stalking.
				Services may include victim services, counseling, advocacy, mentoring,
				educational support, transportation, legal assistance in civil, criminal and
				administrative matters, such as family law cases, housing cases, child welfare
				proceedings, campus administrative proceedings, and civil protection order
				proceedings, services to address the co-occurrence of sex trafficking,
				population-specific services, and other activities that support youth in
				finding safety, stability, and justice and in addressing the emotional,
				cognitive, and physical effects of trauma. Funds may be used to—
									(A)assess and
				analyze currently available services for youth victims of domestic violence,
				dating violence, sexual assault, and stalking, determining relevant barriers to
				such services in a particular locality, and developing a community protocol to
				address such problems collaboratively;
									(B)develop and
				implement policies, practices, and procedures to effectively respond to
				domestic violence, dating violence, sexual assault, or stalking against youth;
				or
									(C)provide technical
				assistance and training to enhance the ability of school personnel, victim
				service providers, child protective service workers, staff of law enforcement
				agencies, prosecutors, court personnel, individuals who work in after school
				programs, medical personnel, social workers, mental health personnel, and
				workers in other programs that serve children and youth to improve their
				ability to appropriately respond to the needs of children and youth who are
				victims of domestic violence, dating violence, sexual assault, stalking, as
				well as runaway and homeless youth, and to properly refer such children, youth,
				and their families to appropriate services.
									(2)Supporting
				youth through education and protectionTo enable middle schools,
				high schools, and institutions of higher education to—
									(A)provide training
				to school personnel, including healthcare providers and security personnel, on
				the needs of students who are victims of domestic violence, dating violence,
				sexual assault, or stalking;
									(B)develop and
				implement prevention and intervention policies in middle and high schools,
				including appropriate responses to, and identification and referral procedures
				for, students who are experiencing or perpetrating domestic violence, dating
				violence, sexual assault, or stalking, and procedures for handling the
				requirements of court protective orders issued to or against students;
									(C)provide support
				services for student victims of domestic violence, dating violence, sexual
				assault or stalking, such as a resource person who is either on-site or
				on-call;
									(D)provide
				scientifically valid educational programming for students regarding domestic
				violence, dating violence, sexual assault, and stalking that is produced by
				accredited entities; or
									(E)develop
				strategies to increase identification, support, referrals, and prevention
				programming for youth who are at high risk of domestic violence, dating
				violence, sexual assault, or stalking.
									(c)Eligible
				applicants
								(1)In
				generalTo be eligible to receive a grant under this section, an
				entity shall be—
									(A)a victim service
				provider, tribal nonprofit, or population-specific or community-based
				organization with a demonstrated history of effective work addressing the needs
				of youth, including runaway or homeless youth, who are victims of domestic
				violence, dating violence, sexual assault, or stalking; or
									(B)a victim service
				provider that is partnered with an entity that has a demonstrated history of
				effective work addressing the needs of youth.
									(2)Partnerships
									(A)EducationTo
				be eligible to receive a grant for the purposes described in subsection (b)(2),
				an entity described in paragraph (1) shall be partnered with a public, charter,
				tribal, or nationally accredited private middle or high school, a school
				administered by the Department of Defense under section 2164 of title 10,
				United States Code or section 1402 of the Defense Dependents' Education Act of
				1978, a group of schools, a school district, or an institution of higher
				education.
									(B)Other
				partnershipsAll applicants under this section are encouraged to
				work in partnership with organizations and agencies that work with the relevant
				population. Such entities may include—
										(i)a
				State, tribe, unit of local government, or territory;
										(ii)a population
				specific or community-based organization;
										(iii)batterer
				intervention programs or sex offender treatment programs with specialized
				knowledge and experience working with youth offenders; or
										(iv)any other
				agencies or nonprofit, nongovernmental organizations with the capacity to
				provide effective assistance to the adult, youth, and child victims served by
				the partnership.
										(d)Grantee
				requirementsApplicants for grants under this section shall
				establish and implement policies, practices, and procedures that—
								(1)require and
				include appropriate referral systems for child and youth victims;
								(2)protect the
				confidentiality and privacy of child and youth victim information, particularly
				in the context of parental or third party involvement and consent, mandatory
				reporting duties, and working with other service providers all with priority on
				victim safety and autonomy; and
								(3)ensure that all
				individuals providing intervention or prevention programming to children or
				youth through a program funded under this section have completed, or will
				complete, sufficient training in connection with domestic violence, dating
				violence, sexual assault, and stalking.
								(e)Definitions and
				grant conditionsIn this section, the definitions and grant
				conditions provided for in section 40002 shall apply.
							(f)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $15,000,000 for each of fiscal years 2012 through 2016.
							(g)Allotment
								(1)In
				generalNot less than 50 percent of the total amount appropriated
				under this section for each fiscal year shall be used for the purposes
				described in subsection (b)(1).
								(2)Indian
				tribesNot less than 10 percent of the total amount appropriated
				under this section for each fiscal year shall be made available for grants
				under the program authorized by section 2015 of the Omnibus Crime Control and
				Safe Streets Act of 1968.
								(h)PriorityThe
				Attorney General shall prioritize grant applications under this section that
				coordinate with prevention programs in the
				community.
							.
				(b)VAWA grant
			 requirementsSection 40002(b) of the Violence Against Women Act
			 of 1994 (42 U.S.C. 13925(b)) is amended by adding at the end the
			 following:
					
						(12)Requirement
				for scientifically valid programsAll grant funds made available
				by this Act shall be used to provide scientifically valid educational
				programming, training, public awareness communications regarding domestic
				violence, dating violence, sexual assault, and stalking that is produced by
				accredited entities, as
				appropriate.
						.
				303.Grants to
			 combat violent crimes on campusesSection 304 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045b) is
			 amended—
				(1)in subsection (a)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking stalking on campuses, and and inserting stalking
			 on campuses,;
						(ii)by
			 striking crimes against women on and inserting crimes
			 on; and
						(iii)by inserting
			 , and to develop and strengthen prevention education and awareness
			 programs before the period; and
						(B)in paragraph (2),
			 by striking $500,000 and inserting
			 $300,000;
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (2)—
						(i)by
			 inserting , strengthen, after To develop;
			 and
						(ii)by
			 inserting including the use of technology to commit these
			 crimes, after sexual assault and stalking,;
						(B)in paragraph
			 (4)—
						(i)by
			 inserting and population specific services after
			 strengthen victim services programs;
						(ii)by
			 striking entities carrying out and all that follows through
			 stalking victim services programs and inserting victim
			 service providers; and
						(iii)by inserting
			 , regardless of whether the services are provided by the institution or
			 in coordination with community victim service providers before the
			 period at the end; and
						(C)by adding at the
			 end the following:
						
							(9)To provide
				scientifically valid educational programming for students regarding domestic
				violence, dating violence, sexual assault, and stalking that is produced by
				accredited entities.
							(10)To develop or
				adapt population specific strategies and projects for victims of domestic
				violence, dating violence, sexual assault, and stalking from underserved
				populations on
				campus.
							;
					(3)in subsection
			 (c)—
					(A)in paragraph
			 (2)—
						(i)in
			 subparagraph (B), by striking any non-profit and all that
			 follows through victim services programs and inserting
			 victim service providers;
						(ii)by
			 redesignating subparagraphs (D) through (F) as subparagraphs (E) through (G),
			 respectively; and
						(iii)by inserting
			 after subparagraph (C), the following:
							
								(D)describe how
				underserved populations in the campus community will be adequately served,
				including the provision of relevant population specific
				services;
								;
				and
						(B)in paragraph (3),
			 by striking 2007 through 2011 and inserting 2012 through
			 2016;
					(4)in subsection
			 (d)—
					(A)by redesignating
			 paragraph (3) as paragraph (4); and
					(B)by inserting
			 after paragraph (2), the following:
						
							(3)Grantee minimum
				requirementsEach grantee shall comply with the following minimum
				requirements during the grant period:
								(A)The grantee shall
				create a coordinated community response including both organizations external
				to the institution and relevant divisions of the institution.
								(B)The grantee shall
				establish a mandatory prevention and education program on domestic violence,
				dating violence, sexual assault, and stalking for all incoming students.
								(C)The grantee shall
				train all campus law enforcement to respond effectively to domestic violence,
				dating violence, sexual assault, and stalking.
								(D)The grantee shall
				train all members of campus disciplinary boards to respond effectively to
				situations involving domestic violence, dating violence, sexual assault, or
				stalking.
								;
				and
					(5)in subsection
			 (e), by striking there are and all that follows through the
			 period and inserting there is authorized to be appropriated $12,000,000
			 for each of fiscal years 2012 through 2016..
				304.Campus sexual
			 violence, domestic violence, dating violence, and stalking education and
			 prevention
				(a)In
			 generalSection 485(f) of the
			 Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended—
					(1)in paragraph (1)(F)—
						(A)in clause
			 (i)(VIII), by striking and after the semicolon;
						(B)in clause
			 (ii)—
							(i)by
			 striking sexual orientation and inserting national
			 origin, sexual orientation,; and
							(ii)by
			 striking the period and inserting ; and; and
							(C)by adding at the
			 end the following:
							
								(iii)of domestic
				violence, dating violence, and stalking incidents that were reported to campus
				security authorities or local police
				agencies.
								;
						(2)in paragraph (3),
			 by inserting , that withholds the names of victims as
			 confidential, after that is timely;
					(3)in paragraph (6)(A)—
						(A)by redesignating clauses (i), (ii), and
			 (iii) as clauses (ii), (iii), and (iv), respectively;
						(B)by inserting before clause (ii), as
			 redesignated by subparagraph (A), the following:
							
								(i)The terms dating violence,
				domestic violence, and stalking have the meaning
				given such terms in section 40002(a) of the Violence Against Women Act of 1994
				(42 U.S.C. 13925(a)).
								;
				and
						(C)by inserting
			 after clause (iv), as redesignated by subparagraph (A), the following:
							
								(v)The term sexual assault
				means an offense classified as a forcible or nonforcible sex offense under the
				uniform crime reporting system of the Federal Bureau of
				Investigation.
								;
						(4)in paragraph
			 (7)—
						(A)by striking
			 paragraph (1)(F) and inserting clauses (i) and (ii) of
			 paragraph (1)(F); and
						(B)by inserting
			 after Hate Crime Statistics Act. the following: For the
			 offenses of domestic violence, dating violence, and stalking, such statistics
			 shall be compiled in accordance with the definitions used in section 40002(a)
			 of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)).;
						(5)by striking
			 paragraph (8) and inserting the following:
						
							(8)(A)Each institution of
				higher education participating in any program under this title and title IV of
				the Economic Opportunity Act of 1964, other than a foreign institution of
				higher education, shall develop and distribute as part of the report described
				in paragraph (1) a statement of policy regarding—
									(i)such institution’s programs to prevent
				domestic violence, dating violence, sexual assault, and stalking; and
									(ii)the procedures that such institution will
				follow once an incident of domestic violence, dating violence, sexual assault,
				or stalking has been reported.
									(B)The policy described in
				subparagraph (A) shall address the
				following areas:
									(i)Possible sanctions or protective measures
				that such institution may impose following a final determination of an
				institutional disciplinary procedure regarding rape, acquaintance rape,
				domestic violence, dating violence, sexual assault, or stalking.
									(ii)Procedures victims should follow if a
				sex offense, domestic violence, dating violence, sexual assault, or stalking
				has occurred, including information in writing about—
										(I)the importance of preserving
				evidence as may be necessary to the proof of criminal domestic violence, dating
				violence, sexual assault, or stalking, or in obtaining a protection
				order;
										(II)to whom the alleged offense should
				be reported;
										(III)options regarding law enforcement
				and campus authorities, including notification of the victim's option
				to—
											(aa)notify proper law enforcement
				authorities, including on-campus and local police;
											(bb)be assisted by campus authorities in
				notifying law enforcement authorities if the victim so chooses; and
											(cc)decline to notify such authorities;
				and
											(IV)where applicable, the rights of
				victims and the institution's responsibilities regarding orders of protection,
				no contact orders, restraining orders, or similar lawful orders issued by a
				criminal, civil, or tribal court.
										(iii)Information about how the
				institution will protect the confidentiality of victims, including how
				publicly-available recordkeeping will be accomplished without the inclusion of
				identifying information about the victim, to the extent permissible by
				law.
									(iv)Notification of students about
				existing counseling, health, mental health, victim advocacy, legal assistance,
				and other services available for victims both on-campus and in the
				community.
									(v)Notification of victims about options
				for, and available assistance in, changing academic, living, transportation,
				and working situations, if so requested by the victim and if such
				accommodations are reasonably available, regardless of whether the victim
				chooses to report the crime to campus police or local law enforcement.
									(C)A
				student or employee who reports to an institution of higher education that the
				student or employee has been a victim of domestic violence, dating violence,
				sexual assault, or stalking, whether the offense occurred on or off campus,
				shall be provided with a written explanation of the student or employee's
				rights and options, as described in clauses (ii) through (vii) of subparagraph
				(B).
								;
					(6)in paragraph (9), by striking The
			 Secretary and inserting The Secretary, in consultation with the
			 Attorney General of the United States,;
					(7)by striking paragraph (16) and inserting
			 the following:
						
							(16)(A)The Secretary shall seek the advice and
				counsel of the Attorney General of the United States concerning the
				development, and dissemination to institutions of higher education, of best
				practices information about campus safety and emergencies.
								(B)The Secretary shall seek the advice and
				counsel of the Attorney General of the United States and the Secretary of
				Health and Human Services concerning the development, and dissemination to
				institutions of higher education, of best practices information about
				preventing and responding to incidents of domestic violence, dating violence,
				sexual assault, and stalking, including elements of institutional policies that
				have proven successful based on evidence-based outcome
				measurements.
								;
				and
					(8)by striking
			 paragraph (17) and inserting the following:
						
							(17)No officer, employee, or agent of an
				institution participating in any program under this title shall retaliate,
				intimidate, threaten, coerce, or otherwise discriminate against any individual
				for exercising their rights or responsibilities under any provision of this
				subsection.
							.
					(b)Effective
			 dateThe amendments made by this section shall take effect with
			 respect to the annual security report under section 485(f)(1) of the Higher
			 Education Act of 1965 (20 U.S.C. 1092(f)(1)) prepared by an institution of
			 higher education 1 calendar year after the date of enactment of this Act, and
			 each subsequent calendar year.
				IVViolence
			 reduction practices
			401.Study
			 conducted by the centers for disease control and preventionSection 402(c) of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 280b–4(c)) is
			 amended by striking $2,000,000 for each of the fiscal years 2007 through
			 2011 and inserting $500,000 for each of fiscal years 2012
			 through 2016.
			402.Saving money
			 and reducing tragedies through prevention grants
				(a)SMART
			 preventionSection 41303 of the Violence Against Women Act of
			 1994 (42 U.S.C. 14043d–2) is amended to read as follows:
					
						41303.Saving Money
				and Reducing Tragedies through Prevention (SMART Prevention)
							(a)Grants
				authorizedThe Attorney General, in consultation with the
				Secretary of Health and Human Services and the Secretary of Education, is
				authorized to award grants for the purpose of preventing domestic violence,
				dating violence, sexual assault, and stalking by taking a comprehensive
				approach that focuses on youth, children exposed to violence, and men as
				leaders and influencers of social norms.
							(b)Use of
				fundsFunds provided under this section may be used for the
				following purposes:
								(1)Teen dating
				violence awareness and preventionTo develop, maintain, or
				enhance programs that change attitudes and behaviors around the acceptability
				of domestic violence, dating violence, sexual assault, and stalking and provide
				education and skills training to young individuals and individuals who
				influence young individuals. The prevention program may use evidence-based,
				evidence-informed, or innovative strategies and practices focused on youth.
				Such a program should include—
									(A)scientifically
				valid age appropriate education that is produced by accredited entities on
				domestic violence, dating violence, sexual assault, stalking, and sexual
				coercion, as well as healthy relationship skills, in school, in the community,
				or in health care settings;
									(B)community-based
				collaboration and training for those with influence on youth, such as parents,
				teachers, coaches, healthcare providers, faith-leaders, older teens, and
				mentors;
									(C)education and
				outreach to change environmental factors contributing to domestic violence,
				dating violence, sexual assault, and stalking; and
									(D)policy
				development targeted to prevention, including school-based policies and
				protocols.
									(2)Children
				exposed to violence and abuseTo develop, maintain or enhance
				programs designed to prevent future incidents of domestic violence, dating
				violence, sexual assault, and stalking by preventing, reducing and responding
				to children’s exposure to violence in the home. Such programs may
				include—
									(A)providing
				services for children exposed to domestic violence, dating violence, sexual
				assault or stalking, including direct counseling or advocacy, and support for
				the non-abusing parent; and
									(B)training and
				coordination for educational, after-school, and childcare programs on how to
				safely and confidentially identify children and families experiencing domestic
				violence, dating violence, sexual assault, or stalking and properly refer
				children exposed and their families to services and violence prevention
				programs.
									(c)Eligible
				entitiesTo be an eligible to receive a grant under this section,
				an entity shall be—
								(1)a victim service
				provider, community-based organization, tribe or tribal organization, or other
				non-profit, nongovernmental organization that has a history of effective work
				preventing domestic violence, dating violence, sexual assault, or stalking and
				expertise in the specific area for which they are applying for funds; or
								(2)a partnership
				between a victim service provider, community-based organization, tribe or
				tribal organization, or other non-profit, nongovernmental organization that has
				a history of effective work preventing domestic violence, dating violence,
				sexual assault, or stalking and at least one of the following:
									(A)A public,
				charter, tribal, or nationally accredited private middle or high school, a
				school administered by the Department of Defense under section 2164 of title
				10, United States Code or section 1402 of the Defense Dependents' Education Act
				of 1978, a group of schools, or a school district.
									(B)A local
				community-based organization, population-specific organization, or faith-based
				organization that has established expertise in providing services to
				youth.
									(C)A community-based
				organization, population-specific organization, university or health care
				clinic, faith-based organization, or other non-profit, nongovernmental
				organization.
									(D)A nonprofit,
				nongovernmental entity providing services for runaway or homeless youth
				affected by domestic violence, dating violence, sexual assault, or
				stalking.
									(E)Healthcare
				entities eligible for reimbursement under title XVIII of the Social Security
				Act, including providers that target the special needs of children and
				youth.
									(F)Any other
				agencies, population-specific organizations, or nonprofit, nongovernmental
				organizations with the capacity to provide necessary expertise to meet the
				goals of the program.
									(d)Grantee
				requirements
								(1)In
				generalApplicants for grants under this section shall prepare
				and submit to the Director an application at such time, in such manner, and
				containing such information as the Director may require that demonstrates the
				capacity of the applicant and partnering organizations to undertake the
				project.
								(2)Policies and
				proceduresApplicants under this section shall establish and
				implement policies, practices, and procedures that—
									(A)include
				appropriate referral systems to direct any victim identified during program
				activities to highly qualified follow-up care;
									(B)protect the
				confidentiality and privacy of adult and youth victim information, particularly
				in the context of parental or third party involvement and consent, mandatory
				reporting duties, and working with other service providers;
									(C)ensure that all
				individuals providing prevention programming through a program funded under
				this section have completed or will complete sufficient training in connection
				with domestic violence, dating violence, sexual assault or stalking; and
									(D)document how
				prevention programs are coordinated with service programs in the
				community.
									(3)PreferenceIn
				selecting grant recipients under this section, the Attorney General shall give
				preference to applicants that—
									(A)include
				outcome-based evaluation; and
									(B)identify any
				other community, school, or State-based efforts that are working on domestic
				violence, dating violence, sexual assault, or stalking prevention and explain
				how the grantee or partnership will add value, coordinate with other programs,
				and not duplicate existing efforts.
									(e)Definitions and
				grant conditionsIn this section, the definitions and grant
				conditions provided for in section 40002 shall apply.
							(f)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $15,000,000 for each of fiscal years 2012 through 2016.
							(g)Allotment
								(1)In
				generalNot less than 25 percent of the total amounts
				appropriated under this section in each fiscal year shall be used for each set
				of purposes described in paragraphs (1), (2), and (3) of subsection (a).
								(2)Indian
				tribesNot less than 10 percent of the total amounts appropriated
				under this section in each fiscal year shall be made available for grants to
				Indian tribes or tribal
				organizations.
								.
				(b)RepealsThe following provisions are
			 repealed:
					(1)Sections 41304 and 41305 of the Violence
			 Against Women Act of 1994 (42 U.S.C. 14043d–3 and 14043d–4).
					(2)Section 403 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C.
			 14045c).
					VStrengthening the
			 healthcare system’s response to domestic violence, dating violence, sexual
			 assault, and stalking
			501.Consolidation
			 of grants to strengthen the healthcare system’s response to domestic violence,
			 dating violence, sexual assault, and stalking
				(a)GrantsSection
			 399P of the Public Health Service Act (42 U.S.C. 280g–4) is amended to read as
			 follows:
					
						399P.Grants to
				strengthen the healthcare system’s response to domestic violence, dating
				violence, sexual assault, and stalking
							(a)In
				generalThe Secretary shall award grants for—
								(1)the development
				or enhancement and implementation of interdisciplinary training for health
				professionals, public health staff, and allied health professionals;
								(2)the development
				or enhancement and implementation of education programs for medical, nursing,
				dental, and other health profession students and residents to prevent and
				respond to domestic violence, dating violence, sexual assault, and stalking;
				and
								(3)the development
				or enhancement and implementation of comprehensive statewide strategies to
				improve the response of clinics, public health facilities, hospitals, and other
				health settings (including behavioral and mental health programs) to domestic
				violence, dating violence, sexual assault, and stalking.
								(b)Use of
				funds
								(1)Required
				usesAmounts provided under a grant under this section shall be
				used to—
									(A)fund
				interdisciplinary training and education programs under paragraphs (1) and (2)
				of subsection (a) that—
										(i)are designed to
				train medical, psychology, dental, social work, nursing, and other health
				profession students, interns, residents, fellows, or current health care
				providers to identify and provide health care services (including mental or
				behavioral health care services and referrals to appropriate community
				services) to individuals who are or who have been victims of domestic violence,
				dating violence, sexual assault, or stalking; and
										(ii)plan and develop
				culturally competent clinical training components for integration into approved
				internship, residency, and fellowship training or continuing medical or other
				health education training that address physical, mental, and behavioral health
				issues, including protective factors, related to domestic violence, dating
				violence, sexual assault, stalking, and other forms of violence and abuse,
				focus on reducing health disparities and preventing violence and abuse, and
				include the primacy of victim safety and confidentiality;
										(B)design and
				implement comprehensive strategies to improve the response of the health care
				system to domestic or sexual violence in clinical and public health settings,
				hospitals, clinics, and other health settings (including behavioral and mental
				health), under subsection (a)(3) through—
										(i)the
				implementation, dissemination, and evaluation of policies and procedures to
				guide health professionals and public health staff in identifying and
				responding to domestic violence, dating violence, sexual assault, and stalking,
				including strategies to ensure that health information is maintained in a
				manner that protects the patient’s privacy and safety, and safely uses health
				information technology to improve documentation, identification, assessment,
				treatment, and follow-up care;
										(ii)the development
				of on-site access to services to address the safety, medical, and mental health
				needs of patients by increasing the capacity of existing health care
				professionals and public health staff to address domestic violence, dating
				violence, sexual assault, and stalking, or by contracting with or hiring
				domestic or sexual assault advocates to provide such services or to model other
				services appropriate to the geographic and cultural needs of a site;
										(iii)the development
				of measures and methods for the evaluation of the practice of identification,
				intervention, and documentation regarding victims of domestic violence, dating
				violence, sexual assault, and stalking, including the development and testing
				of quality improvement measurements; and
										(iv)the provision of
				training and follow-up technical assistance to health care professionals, and
				public health staff, and allied health professionals to identify, assess,
				treat, and refer clients who are victims of domestic violence, dating violence,
				sexual assault, or stalking, including using tools and training materials
				already developed.
										(2)Permissible
				uses
									(A)Child and elder
				abuseTo the extent consistent with the purpose of this section,
				a grantee may use amounts received under this section to address, as part of a
				comprehensive programmatic approach implemented under the grant, issues
				relating to child or elder abuse.
									(B)Rural
				areasGrants funded under paragraphs (1) and (2) of subsection
				(a) may be used to offer to rural areas community-based training opportunities,
				which may include the use of distance learning networks and other available
				technologies needed to reach isolated rural areas, for medical, nursing, and
				other health profession students and residents on domestic violence, dating
				violence, sexual assault, stalking, and, as appropriate, other forms of
				violence and abuse.
									(C)Other
				usesGrants funded under subsection (a)(3) may be used
				for—
										(i)the development
				of training modules and policies that address the overlap of child abuse,
				domestic violence, dating violence, sexual assault, and stalking and elder
				abuse, as well as childhood exposure to domestic and sexual violence;
										(ii)the development,
				expansion, and implementation of sexual assault forensic medical examination or
				sexual assault nurse examiner programs;
										(iii)the inclusion
				of the health effects of lifetime exposure to violence and abuse as well as
				related protective factors and behavioral risk factors in health professional
				training schools including medical, dental, nursing, social work, and mental
				and behavioral health curricula, and allied health service training courses;
				or
										(iv)the integration
				of knowledge of domestic violence, dating violence, sexual assault, and
				stalking into health care accreditation and professional licensing
				examinations, such as medical, dental, social work, and nursing boards, and
				where appropriate, other allied health exams.
										(c)Requirements
				for grantees
								(1)Confidentiality
				and safety
									(A)In
				generalGrantees under this section shall ensure that all
				programs developed with grant funds address issues of confidentiality and
				patient safety and comply with applicable confidentiality and nondisclosure
				requirements under section 40002(b)(2) of the Violence Against Women Act of
				1994 and the Family Violence Prevention and Services Act, and that faculty and
				staff associated with delivering educational components are fully trained in
				procedures that will protect the immediate and ongoing security and
				confidentiality of the patients, patient records, and staff. Such grantees
				shall consult entities with demonstrated expertise in the confidentiality and
				safety needs of victims of domestic violence, dating violence, sexual assault,
				and stalking on the development and adequacy of confidentially and security
				procedures, and provide documentation of such consultation.
									(B)Advance notice
				of information disclosureGrantees under this section shall
				provide to patients advance notice about any circumstances under which
				information may be disclosed, such as mandatory reporting laws, and shall give
				patients the option to receive information and referrals without affirmatively
				disclosing abuse.
									(2)Limitation on
				administrative expensesA grantee shall use not more than 10
				percent of the amounts received under a grant under this section for
				administrative expenses.
								(3)Application
									(A)PreferenceIn
				selecting grant recipients under this section, the Secretary shall give
				preference to applicants based on the strength of their evaluation strategies,
				with priority given to outcome based evaluations.
									(B)Subsection
				(a)(1) and
				(2) granteesApplications for
				grants under paragraphs (1) and (2) of subsection (a) shall include—
										(i)documentation
				that the applicant represents a team of entities working collaboratively to
				strengthen the response of the health care system to domestic violence, dating
				violence, sexual assault, or stalking, and which includes at least one of each
				of—
											(I)an accredited
				school of allopathic or osteopathic medicine, psychology, nursing, dentistry,
				social work, or other health field;
											(II)a health care
				facility or system; or
											(III)a government or
				nonprofit entity with a history of effective work in the fields of domestic
				violence, dating violence, sexual assault, or stalking; and
											(ii)strategies for
				the dissemination and sharing of curricula and other educational materials
				developed under the grant, if any, with other interested health professions
				schools and national resource repositories for materials on domestic violence,
				dating violence, sexual assault, and stalking.
										(C)Subsection
				(a)(3) granteesAn entity
				desiring a grant under subsection (a)(3) shall submit an application to the
				Secretary at such time, in such a manner, and containing such information and
				assurances as the Secretary may require, including—
										(i)documentation
				that all training, education, screening, assessment, services, treatment, and
				any other approach to patient care will be informed by an understanding of
				violence and abuse victimization and trauma-specific approaches that will be
				integrated into prevention, intervention, and treatment activities;
										(ii)strategies for
				the development and implementation of policies to prevent and address domestic
				violence, dating violence, sexual assault, and stalking over the lifespan in
				health care settings;
										(iii)a plan for
				consulting with State and tribal domestic violence or sexual assault
				coalitions, national nonprofit victim advocacy organizations, State or tribal
				law enforcement task forces (where appropriate), and population specific
				organizations with demonstrated expertise in domestic violence, dating
				violence, sexual assault, or stalking;
										(iv)with respect to
				an application for a grant under which the grantee will have contact with
				patients, a plan, developed in collaboration with local victim service
				providers, to respond appropriately to and make correct referrals for
				individuals who disclose that they are victims of domestic violence, dating
				violence, sexual assault, stalking, or other types of violence, and
				documentation provided by the grantee of an ongoing collaborative relationship
				with a local victim service provider; and
										(v)with respect to
				an application for a grant proposing to fund a program described in subsection
				(b)(2)(C)(ii), a certification that any sexual assault forensic medical
				examination and sexual assault nurse examiner programs supported with such
				grant funds will adhere to the guidelines set forth by the Attorney
				General.
										(d)Eligible
				entities
								(1)In
				generalTo be eligible to receive funding under paragraph (1) or
				(2) of subsection (a), an entity shall be—
									(A)a nonprofit
				organization with a history of effective work in the field of training health
				professionals with an understanding of, and clinical skills pertinent to,
				domestic violence, dating violence, sexual assault, or stalking, and lifetime
				exposure to violence and abuse;
									(B)an accredited
				school of allopathic or osteopathic medicine, psychology, nursing, dentistry,
				social work, or allied health;
									(C)a health care
				provider membership or professional organization, or a health care system;
				or
									(D)a State, tribal,
				territorial, or local entity.
									(2)Subsection
				(a)(3) granteesTo be eligible
				to receive funding under subsection (a)(3), an entity shall be—
									(A)a State
				department (or other division) of health, a State, tribal, or territorial
				domestic violence or sexual assault coalition or victim service provider, or
				any other nonprofit, nongovernmental organization with a history of effective
				work in the fields of domestic violence, dating violence, sexual assault, or
				stalking, and health care, including physical or mental health care; or
									(B)a local victim
				service provider, a local department (or other division) of health, a local
				health clinic, hospital, or health system, or any other community-based
				organization with a history of effective work in the field of domestic
				violence, dating violence, sexual assault, or stalking and health care,
				including physical or mental health care.
									(e)Technical
				assistance
								(1)In
				generalOf the funds made available to carry out this section for
				any fiscal year, the Secretary may make grants or enter into contracts to
				provide technical assistance with respect to the planning, development, and
				operation of any program, activity or service carried out pursuant to this
				section. Not more than 8 percent of the funds appropriated under this section
				in each fiscal year may be used to fund technical assistance under this
				subsection.
								(2)Availability of
				materialsThe Secretary shall make publicly available materials
				developed by grantees under this section, including materials on training, best
				practices, and research and evaluation.
								(3)ReportingThe
				Secretary shall publish a biennial report on—
									(A)the distribution
				of funds under this section; and
									(B)the programs and
				activities supported by such funds.
									(f)Research and
				evaluation
								(1)In
				generalOf the funds made available to carry out this section for
				any fiscal year, the Secretary may use not more than 20 percent to make a grant
				or enter into a contract for research and evaluation of—
									(A)grants awarded
				under this section; and
									(B)other training
				for health professionals and effective interventions in the health care setting
				that prevent domestic violence, dating violence, and sexual assault across the
				lifespan, prevent the health effects of such violence, and improve the safety
				and health of individuals who are currently being victimized.
									(2)ResearchResearch
				authorized in paragraph (1) may include—
									(A)research on the
				effects of domestic violence, dating violence, sexual assault, and childhood
				exposure to domestic, dating or sexual violence on health behaviors, health
				conditions, and health status of individuals, families, and populations,
				including underserved populations;
									(B)research to
				determine effective health care interventions to respond to and prevent
				domestic violence, dating violence, sexual assault, and stalking;
									(C)research on the
				impact of domestic, dating and sexual violence, childhood exposure to such
				violence, and stalking on the health care system, health care utilization,
				health care costs, and health status; and
									(D)research on the
				impact of adverse childhood experiences on adult experience with domestic
				violence, dating violence, sexual assault, stalking, and adult health outcomes,
				including how to reduce or prevent the impact of adverse childhood experiences
				through the health care setting.
									(g)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $10,000,000 for each of fiscal years 2012 through 2016.
							(h)DefinitionsExcept
				as otherwise provided herein, the definitions provided for in section 40002 of
				the Violence Against Women Act of 1994 shall apply to this
				section.
							.
				(b)RepealsThe
			 following provisions are repealed:
					(1)Section 40297 of
			 the Violence Against Women Act of 1994 (42 U.S.C. 13973).
					(2)Section 758 of
			 the Public Health Service Act (42 U.S.C. 294h).
					VISafe homes for
			 victims of domestic violence, dating violence, sexual assault, and
			 stalking
			601.Housing
			 protections for victims of domestic violence, dating violence, sexual assault,
			 and stalking
				(a)AmendmentSubtitle
			 N of the Violence Against Women Act of 1994 (42 U.S.C. 14043e et seq.) is
			 amended—
					(1)by inserting
			 after the subtitle heading the following:
						
							1Grant
				programs
							;
					(2)in section
			 41402 (42 U.S.C. 14043e–1), in the matter preceding paragraph (1), by striking
			 subtitle and inserting chapter;
					(3)in section
			 41403 (42 U.S.C. 14043e–2), in the matter preceding paragraph (1), by striking
			 subtitle and inserting chapter; and
					(4)by adding at
			 the end the following:
						
							2Housing
				rights 
								41411.Housing
				protections for victims of domestic violence, dating violence, sexual assault,
				and stalking
									(a)DefinitionsIn
				this chapter:
										(1)Affiliated
				individualThe term affiliated individual means,
				with respect to an individual—
											(A)a spouse,
				parent, brother, sister, or child of that individual, or an individual to whom
				that individual stands in loco parentis; or
											(B)any
				individual, tenant, or lawful occupant living in the household of that
				individual.
											(2)Appropriate
				AgencyThe term appropriate agency means, with
				respect to a covered housing program, the Executive department (as defined in
				section 101 of title 5, United States Code) that carries out the covered
				housing program.
										(3)Covered
				housing programThe term covered housing program
				means—
											(A)the program
				under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q);
											(B)the program
				under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42
				U.S.C. 8013);
											(C)the program
				under subtitle D of title VIII of the Cranston-Gonzalez National Affordable
				Housing Act (42 U.S.C. 12901 et seq.);
											(D)the program
				under subtitle A of title IV of the McKinney-Vento Homeless Assistance Act (42
				U.S.C. 11360 et seq.);
											(E)the program
				under subtitle A of title II of the Cranston-Gonzalez National Affordable
				Housing Act (42 U.S.C. 12741 et seq.);
											(F)the program
				under paragraph (3) of section 221(d) of the National Housing Act (12 U.S.C.
				1715l(d)) that bears interest at a rate determined under the proviso under
				paragraph (5) of such section 221(d);
											(G)the program
				under section 236 of the National Housing Act (12 U.S.C. 1715z–1);
											(H)the programs
				under sections 6 and 8 of the United States Housing Act of 1937 (42 U.S.C.
				1437d and 1437f);
											(I)rural housing
				assistance provided under sections 514, 515, 516, 533, and 538 of the Housing
				Act of 1949 (42 U.S.C. 1484, 1485, 1486, 1490m, and 1490p–2); and
											(J)the low
				income housing tax credit program under section 42 of the Internal Revenue Code
				of 1986.
											(b)Prohibited
				basis for denial or termination of assistance or eviction
										(1)In
				generalAn applicant for or tenant of housing assisted under a
				covered housing program may not be denied admission to, denied assistance
				under, terminated from participation in, or evicted from the housing on the
				basis that the applicant or tenant is or has been a victim of domestic
				violence, dating violence, sexual assault, or stalking, if the applicant or
				tenant otherwise qualifies for admission, assistance, participation, or
				occupancy.
										(2)Construction
				of lease termsAn incident of actual or threatened domestic
				violence, dating violence, sexual assault, or stalking shall not be construed
				as—
											(A)a serious or
				repeated violation of a lease for housing assisted under a covered housing
				program by the victim or threatened victim of such incident; or
											(B)good cause
				for terminating the assistance, tenancy, or occupancy rights to housing
				assisted under a covered housing program of the victim or threatened victim of
				such incident.
											(3)Termination
				on the basis of criminal activity
											(A)Denial of
				assistance, tenancy, and occupancy rights prohibitedNo person
				may deny assistance, tenancy, or occupancy rights to housing assisted under a
				covered housing program to a tenant solely on the basis of criminal activity
				directly relating to domestic violence, dating violence, sexual assault, or
				stalking that is engaged in by a member of the household of the tenant or any
				guest or other person under the control of the tenant, if the tenant or an
				affiliated individual of the tenant is the victim or threatened victim of such
				domestic violence, dating violence, sexual assault, or stalking.
											(B)Bifurcation
												(i)In
				generalNotwithstanding subparagraph (A), a public housing agency
				or owner or manager of housing assisted under a covered housing program may
				bifurcate a lease for the housing in order to evict, remove, or terminate
				assistance to any individual who is a tenant or lawful occupant of the housing
				and who engages in criminal activity directly relating to domestic violence,
				dating violence, sexual assault, or stalking against an affiliated individual
				or other individual, without evicting, removing, terminating assistance to, or
				otherwise penalizing a victim of such criminal activity who is also a tenant or
				lawful occupant of the housing.
												(ii)Effect of
				eviction on other tenantsIf public housing agency or owner or
				manager of housing assisted under a covered housing program evicts, removes, or
				terminates assistance to an individual under clause (i), and the individual is
				the sole tenant eligible to receive assistance under a covered housing program,
				the public housing agency or owner or manager of housing assisted under the
				covered housing program shall provide any remaining tenant an opportunity to
				establish eligibility for the covered housing program. If a tenant described in
				the preceding sentence cannot establish eligibility, the public housing agency
				or owner or manager of the housing shall provide the tenant a reasonable time,
				as determined by the appropriate agency, to find new housing or to establish
				eligibility for housing under another covered housing program.
												(C)Rules of
				constructionNothing in subparagraph (A) shall be
				construed—
												(i)to limit the
				authority of a public housing agency or owner or manager of housing assisted
				under a covered housing program, when notified of a court order, to comply with
				a court order with respect to—
													(I)the rights of
				access to or control of property, including civil protection orders issued to
				protect a victim of domestic violence, dating violence, sexual assault, or
				stalking; or
													(II)the
				distribution or possession of property among members of a household in a
				case;
													(ii)to limit any
				otherwise available authority of a public housing agency or owner or manager of
				housing assisted under a covered housing program to evict or terminate
				assistance to a tenant for any violation of a lease not premised on the act of
				violence in question against the tenant or an affiliated person of the tenant,
				if the public housing agency or owner or manager does not subject an individual
				who is or has been a victim of domestic violence, dating violence, or stalking
				to a more demanding standard than other tenants in determining whether to evict
				or terminate;
												(iii)to limit
				the authority to terminate assistance to a tenant or evict a tenant from
				housing assisted under a covered housing program if a public housing agency or
				owner or manager of the housing can demonstrate that an actual and imminent
				threat to other tenants or individuals employed at or providing service to the
				property would be present if the assistance is not terminated or the tenant is
				not evicted; or
												(iv)to supersede
				any provision of any Federal, State, or local law that provides greater
				protection than this section for victims of domestic violence, dating violence,
				sexual assault, or stalking.
												(c)Documentation
										(1)Request for
				documentationIf an applicant for, or tenant of, housing assisted
				under a covered housing program represents to a public housing agency or owner
				or manager of the housing that the individual is entitled to protection under
				subsection (b), the public housing agency or owner or manager may request, in
				writing, that the applicant or tenant submit to the public housing agency or
				owner or manager a form of documentation described in paragraph (3).
										(2)Failure to
				provide certification
											(A)In
				generalIf an applicant or tenant does not provide the
				documentation requested under paragraph (1) within 14 business days after the
				tenant receives a request in writing for such certification from a public
				housing agency or owner or manager of housing assisted under a covered housing
				program, nothing in this chapter may be construed to limit the authority of the
				public housing agency or owner or manager to—
												(i)deny admission by
				the applicant or tenant to the covered program;
												(ii)deny assistance
				under the covered program to the applicant or tenant;
												(iii)terminate the
				participation of the applicant or tenant in the covered program; or
												(iv)evict the
				applicant, the tenant, or a lawful occupant that commits violations of a
				lease.
												(B)ExtensionA
				public housing agency or owner or manager of housing may extend the 14-day
				deadline under subparagraph (A) at its discretion.
											(3)Form of
				documentationA form of documentation described in this paragraph
				is—
											(A)a
				certification form approved by the appropriate agency that—
												(i)states that
				an applicant or tenant is a victim of domestic violence, dating violence,
				sexual assault, or stalking;
												(ii)states that
				the incident of domestic violence, dating violence, sexual assault, or stalking
				that is the ground for protection under subsection (b) meets the requirements
				under subsection (b); and
												(iii)includes
				the name of the individual who committed the domestic violence, dating
				violence, sexual assault, or stalking, if the name is known and safe to
				provide;
												(B)a document
				that—
												(i)is signed
				by—
													(I)an employee,
				agent, or volunteer of a victim service provider, an attorney, a medical
				professional, or a mental health professional from whom an applicant or tenant
				has sought assistance relating to domestic violence, dating violence, sexual
				assault, or stalking, or the effects of the abuse; and
													(II)the
				applicant or tenant; and
													(ii)states under
				penalty of perjury that the individual described in clause (i)(I) believes that
				the incident of domestic violence, dating violence, sexual assault, or stalking
				that is the ground for protection under subsection (b) meets the requirements
				under subsection (b);
												(C)a record of a
				Federal, State, tribal, territorial, or local law enforcement agency, court, or
				administrative agency; or
											(D)at the
				discretion of a public housing agency or owner or manager of housing assisted
				under a covered housing program, a statement or other evidence provided by an
				applicant or tenant.
											(4)ConfidentialityAny
				information submitted to a public housing agency or owner or manager under this
				subsection, including the fact that an individual is a victim of domestic
				violence, dating violence, sexual assault, or stalking shall be maintained in
				confidence by the public housing agency or owner or manager and may not be
				entered into any shared database or disclosed to any other entity or
				individual, except to the extent that the disclosure is—
											(A)requested or
				consented to by the individual in writing;
											(B)required for
				use in an eviction proceeding under subsection (b); or
											(C)otherwise
				required by applicable law.
											(5)Documentation
				not requiredNothing in this subsection shall be construed to
				require a public housing agency or owner or manager of housing assisted under a
				covered housing program to request that an individual submit documentation of
				the status of the individual as a victim of domestic violence, dating violence,
				sexual assault, or stalking.
										(6)Compliance
				not sufficient to constitute evidence of unreasonable
				actCompliance with subsection (b) by a public housing agency or
				owner or manager of housing assisted under a covered housing program based on
				documentation received under this subsection, shall not be sufficient to
				constitute evidence of an unreasonable act or omission by the public housing
				agency or owner or manager or an employee or agent of the public housing agency
				or owner or manager. Nothing in this paragraph shall be construed to limit the
				liability of a public housing agency or owner or manager of housing assisted
				under a covered housing program for failure to comply with subsection
				(b).
										(7)Response to
				conflicting certificationIf a public housing agency or owner or
				manager of housing assisted under a covered housing program receives
				documentation under this subsection that contains conflicting information, the
				public housing agency or owner or manager may require an applicant or tenant to
				submit third-party documentation, as described in subparagraph (B), (C), or (D)
				of paragraph (3).
										(8)PreemptionNothing
				in this subsection shall be construed to supersede any provision of any
				Federal, State, or local law that provides greater protection than this
				subsection for victims of domestic violence, dating violence, sexual assault,
				or stalking.
										(d)Notification
										(1)DevelopmentThe
				Secretary of Housing and Urban Development shall develop a notice of the rights
				of individuals under this section, including the right to confidentiality and
				the limits thereof.
										(2)ProvisionEach
				public housing agency or owner or manager of housing assisted under a covered
				housing program shall provide the notice developed under paragraph (1),
				together with the form described in subsection (c)(3)(A), to an applicant for
				or tenants of housing assisted under a covered housing program—
											(A)at the time the
				applicant is denied residency in a dwelling unit assisted under the covered
				housing program;
											(B)at the time
				the individual is admitted to a dwelling unit assisted under the covered
				housing program;
											(C)with any
				notification of eviction or notification of termination of assistance;
				and
											(D)in multiple
				languages, consistent with guidance issued by the Secretary of Housing and
				Urban Development in accordance with Executive Order 13166 (42 U.S.C. 2000d–1
				note; relating to access to services for persons with limited English
				proficiency).
											(e)Emergency
				transfersEach appropriate agency shall adopt a model emergency
				transfer plan for use by public housing agencies and owners or managers of
				housing assisted under covered housing programs that—
										(1)allows
				tenants who are victims of domestic violence, dating violence, sexual assault,
				or stalking to transfer to another available and safe dwelling unit assisted
				under a covered housing program if—
											(A)the tenant
				expressly requests the transfer; and
											(B)(i)the tenant
				reasonably believes that the tenant is threatened with imminent harm from
				further violence if the tenant remains within the same dwelling unit assisted
				under a covered housing program; or
												(ii)in the case of a tenant who is a
				victim of sexual assault, the sexual assault occurred on the premises during
				the 90 day period preceding the request for transfer; and
												(2)incorporates
				reasonable confidentiality measures to ensure that the public housing agency or
				owner or manager does not disclose the location of the dwelling unit of a
				tenant to a person that commits an act of domestic violence, dating violence,
				sexual assault, or stalking against the tenant.
										(f)Policies
				and procedures for emergency transferThe Secretary of Housing
				and Urban Development shall establish policies and procedures under which a
				victim requesting an emergency transfer under subsection (e) may receive,
				subject to the availability of tenant protection vouchers, assistance under
				section 8(o) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(o)).
									(g)ImplementationThe
				appropriate agency with respect to each covered housing program shall implement
				this section, as this section applies to the covered housing
				program.
									.
					(b)Conforming
			 amendments
					(1)Section
			 6Section 6 of the United States Housing Act of 1937 (42 U.S.C.
			 1437d) is amended—
						(A)in subsection
			 (c)—
							(i)by striking
			 paragraph (3); and
							(ii)by
			 redesignating paragraphs (4) and (5) as paragraphs (3) and (4),
			 respectively;
							(B)in subsection
			 (l)—
							(i)in paragraph
			 (5), by striking , and that an incident or incidents of actual or
			 threatened domestic violence, dating violence, or stalking will not be
			 construed as a serious or repeated violation of the lease by the victim or
			 threatened victim of that violence and will not be good cause for terminating
			 the tenancy or occupancy rights of the victim of such violence;
			 and
							(ii)in paragraph
			 (6), by striking ; except that and all that follows through
			 stalking.; and
							(C)by striking
			 subsection (u).
						(2)Section
			 8Section 8 of the United States Housing Act of 1937 (42 U.S.C.
			 1437f) is amended—
						(A)in subsection
			 (c), by striking paragraph (9);
						(B)in subsection
			 (d)(1)—
							(i)in
			 subparagraph (A), by striking and that an applicant or participant is or
			 has been a victim of domestic violence, dating violence, or stalking is not an
			 appropriate basis for denial of program assistance or for denial of admission
			 if the applicant otherwise qualifies for assistance or admission;
			 and
							(ii)in
			 subparagraph (B)—
								(I)in clause
			 (ii), by striking , and that an incident or incidents of actual or
			 threatened domestic violence, dating violence, or stalking will not be
			 construed as a serious or repeated violation of the lease by the victim or
			 threatened victim of that violence and will not be good cause for terminating
			 the tenancy or occupancy rights of the victim of such violence;
			 and
								(II)in clause
			 (iii), by striking , except that: and all that follows through
			 stalking.;
								(C)in subsection
			 (f)—
							(i)in paragraph
			 (6), by adding and at the end;
							(ii)in paragraph
			 (7), by striking the semicolon at the end and inserting a period; and
							(iii)by striking
			 paragraphs (8), (9), (10), and (11);
							(D)in subsection
			 (o)—
							(i)in paragraph
			 (6)(B), by striking the last sentence;
							(ii)in paragraph
			 (7)—
								(I)in
			 subparagraph (C), by striking and that an incident or incidents of
			 actual or threatened domestic violence, dating violence, or stalking shall not
			 be construed as a serious or repeated violation of the lease by the victim or
			 threatened victim of that violence and shall not be good cause for terminating
			 the tenancy or occupancy rights of the victim of such violence;
			 and
								(II)in
			 subparagraph (D), by striking ; except that and all that follows
			 through stalking.; and
								(iii)by striking
			 paragraph (20); and
							(E)by striking
			 subsection (ee).
						(3)Rule of
			 constructionNothing in this Act, or the amendments made by this
			 Act, shall be construed—
						(A)to limit the
			 rights or remedies available to any person under section 6 or 8 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437d and 1437f), as in effect on the day
			 before the date of enactment of this Act;
						(B)to limit any
			 right, remedy, or procedure otherwise available under any provision of part 5,
			 91, 880, 882, 883, 884, 886, 891, 903, 960, 966, 982, or 983 of title 24, Code
			 of Federal Regulations, that—
							(i)was issued
			 under the Violence Against Women and Department of Justice Reauthorization Act
			 of 2005 (Public Law 109–162; 119 Stat. 2960) or an amendment made by that Act;
			 and
							(ii)provides
			 greater protection for victims of domestic violence, dating violence, sexual
			 assault, and stalking than this Act; or
							(C)to disqualify an
			 owner, manager, or other individual from participating in or receiving the
			 benefits of the low income housing tax credit program under section 42 of the
			 Internal Revenue Code of 1986 because of noncompliance with the provisions of
			 this Act.
						602.Transitional
			 housing assistance grants for victims of domestic violence, dating violence,
			 sexual assault, and stalkingChapter 11 of the Violence Against Women Act
			 of 1994 (42 U.S.C. 13975 et seq.) is amended—
				(1)in the chapter
			 heading, by striking child
			 victims of domestic violence, stalking, or sexual
			 assault and inserting victims of domestic violence, dating violence,
			 sexual assault, or stalking; and
				(2)in section 40299 (42 U.S.C. 13975)—
					(A)in the header, by
			 striking child victims of
			 domestic violence, stalking, or sexual assault and
			 inserting victims of
			 domestic violence, dating violence, sexual assault, or
			 stalking;
					(B)in subsection
			 (a)(1), by striking fleeing; and
					(C)in subsection
			 (g)—
						(i)in
			 paragraph (1), by striking $40,000,000 for each of fiscal years 2007
			 through 2011 and inserting $35,000,000 for each of fiscal years
			 2012 through 2016; and
						(ii)in
			 paragraph (3)—
							(I)in subparagraph
			 (A), by striking eligible and inserting
			 qualified; and
							(II)by adding at the
			 end the following:
								
									(D)Qualified
				application definedIn this paragraph, the term qualified
				application means an application that—
										(i)has been
				submitted by an eligible applicant;
										(ii)does not propose
				any significant activities that may compromise victim safety;
										(iii)reflects an
				understanding of the dynamics of domestic violence, dating violence, sexual
				assault, or stalking; and
										(iv)does not propose
				prohibited activities, including mandatory services for victims, background
				checks of victims, or clinical evaluations to determine eligibility for
				services.
										.
							603.Addressing the
			 housing needs of victims of domestic violence, dating violence, sexual assault,
			 and stalkingSubtitle N of the
			 Violence Against Women Act of 1994 (42 U.S.C. 14043e et seq.) is
			 amended—
				(1)in section 41404(i) (42 U.S.C.
			 14043e–3(i)), by striking $10,000,000 for each of fiscal years 2007
			 through 2011 and inserting $4,000,000 for each of fiscal years
			 2012 through 2016; and
				(2)in section
			 41405(g) (42 U.S.C. 14043e–4(g)), by striking $10,000,000 for each of
			 fiscal years 2007 through 2011 and inserting $4,000,000 for each
			 of fiscal years 2012 through 2016.
				VIIEconomic
			 security for victims of violence
			701. National
			 Resource Center on Workplace Responses to assist victims of domestic and sexual
			 violenceSection 41501(e) of
			 the Violence Against Women Act of 1994 (42 U.S.C. 14043f(e)) is amended by
			 striking fiscal years 2007 through 2011 and inserting
			 fiscal years 2012 through 2016.
			VIIIImmigration
			 provisions
			801.Application of
			 special rule for battered spouse or childSection 240A(b)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1229b) is amended by striking subparagraph (D) and
			 inserting the following:
				
					(D)Credible
				evidence consideredIn adjudicating applications under this
				paragraph, the Secretary of Homeland Security shall consider any credible
				evidence relevant to the application, including credible evidence submitted by
				a national of the United States or an alien lawfully admitted for permanent
				residence accused of the conduct described in subparagraph (A)(i). The
				determination of what evidence is credible and the weight to be given that
				evidence shall be within the sole discretion of the Secretary of Homeland
				Security.
					(E)Fraud detection
				efforts
						(i)In
				generalUpon filing of an application under this paragraph, the
				Director of United States Citizenship and Immigration Services shall—
							(I)review such an application for completeness
				and clear indicators of fraud or misrepresentation of material fact;
							(II)conduct an
				in-person interview of the alien who filed the application; and
							(III)facilitate
				cooperation between the service center that adjudicates all applications under
				this paragraph and the local service centers that have the resources to
				investigate and interview the applicant to review any evidence that may pertain
				to the application.
							(ii)GuidelinesThe
				Director may issue guidelines for alternatives to the in-person interview so
				long as the guidelines do not jeopardize national security and include measures
				to detect fraud and abuse.
						(iii)EvidenceThe
				Director may gather other evidence and interview other witnesses, including the
				accused United States citizen or legal permanent resident, if such individual
				consents to be interviewed.
						(F)Priority of
				ongoing immigration and law enforcement investigations or prosecutions
						(i)DeterminationDuring
				the adjudication of an application under this paragraph, the Director shall
				determine whether any Federal, State, territorial, tribal, or local law
				enforcement agency has undertaken an investigation or prosecution of the
				petitioning alien for—
							(I)conduct relating
				to the battering or abuse alleged by the petitioning alien under this
				paragraph;
							(II)a violation of
				any immigration law; or
							(III)a violation of
				any other criminal law.
							(ii)Use of
				informationIf such an investigation or prosecution was
				commenced, the investigative officer of United States Citizenship and
				Immigration Services shall—
							(I)obtain as much
				information as possible about the investigation or prosecution; and
							(II)consider that
				information as part of the adjudication of the application.
							(iii)Pending
				investigationIf such an investigation or prosecution is pending,
				the adjudication of the application shall be stayed pending the conclusion of
				the investigation or prosecution. If no investigation has been undertaken or if
				a prosecutor’s office has not commenced a prosecution after the matter was
				referred to it, that fact shall be considered by the investigative officer as
				part of the adjudication of the application.
						(iv)Effect of
				determination to remove or indictIf such an investigation
				determines that the alien is removable, or if the alien is indicted, the
				application under this paragraph shall be denied.
						(v)Effect of not
				guilty determinationIf an investigation has been undertaken and
				a determination was made that a prosecution was not warranted or if a criminal
				proceeding finds the United States citizen or legal permanent resident not
				guilty of the charges, such determination shall be binding and the application
				under this paragraph shall be denied.
						(G)Effect of
				material misrepresentationIf an alien makes a material
				misrepresentation during the application process under this paragraph, the
				Secretary of Homeland Security shall—
						(i)deny the
				application and remove the alien on an expedited basis; and
						(ii)make the alien
				ineligible for any taxpayer funded benefits or immigration
				benefits.
						.
			802.Clarification
			 of the requirements applicable to U visasSection 214(p)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(p)(1)) is amended as follows:
				(1)By striking The petition and
			 inserting the following:
					
						(A)In
				generalThe
				petition
						.
				(2)By adding at the
			 end the following:
					
						(B)Certification
				requirementsEach certification submitted under subparagraph (A)
				shall confirm under penalty of perjury that—
							(i)the petitioner
				reported the criminal activity to a law enforcement agency within 120 days of
				its occurrence;
							(ii)the statute of
				limitations for prosecuting an offense based on the criminal activity has not
				lapsed;
							(iii)the criminal
				activity is actively under investigation or a prosecution has been commenced;
				and
							(iv)the petitioner
				has provided to a law enforcement agency information that will assist in
				identifying the perpetrator of the criminal activity, or the perpetrator’s
				identity is known.
							(C)Requirement for
				certificationNo application for a visa under section
				101(a)(15)(U) may be granted unless accompanied by the certification as
				described in this
				paragraph.
						.
				803.Protections
			 for a fiancée or fiancé of a citizen
				(a)In
			 generalSection 214 of the Immigration and Naturalization Act (8
			 U.S.C. 1184) is amended—
					(1)in subsection
			 (d)—
						(A)in paragraph (1),
			 by striking crime. and inserting crime described in
			 paragraph (3)(B) and information on any permanent protection or restraining
			 order issued against the petitioner related to any specified crime described in
			 paragraph (3)(B)(i).; and
						(B)in paragraph
			 (3)(B)(i), by striking abuse, and stalking. And inserting
			 abuse, stalking, or an attempt to commit any such crime.;
			 and
						(2)in subsection
			 (r)—
						(A)in paragraph (1),
			 by striking crime. and inserting crime described in
			 paragraph (5)(B) and information on any permanent protection or restraining
			 order issued against the petitioner related to any specified crime described in
			 subsection (5)(B)(i).; and
						(B)in paragraph
			 (5)(B)(i), by striking abuse, and stalking. and inserting
			 abuse, stalking, or an attempt to commit any such crime..
						(b)Provision of
			 information to k non-immigrantsSection 883 of the International
			 Marriage Broker Regulation Act of 2005 (8 U.S.C. 1375a) is amended in
			 subsection (b)(1)(A), by striking or after orders
			 and inserting and.
				804.Regulation of
			 international marriage brokers
				(a)Implementation
			 of the International Marriage Broker Act of 2005Not later than
			 90 days after the date of the enactment of this Act, the Attorney General shall
			 submit to Congress a report that includes the name of the component of the
			 Department of Justice responsible for prosecuting violations of the
			 International Marriage Broker Act of 2005 (subtitle D of Public Law 109-162;
			 119 Stat. 3066) and the amendments made by this title.
				(b)Regulation of
			 international marriage brokersSection 833(d) of the
			 International Marriage Broker Regulation Act of 2005 (8 U.S.C. 1375a(d)) is
			 amended as follows:
					(1)By amending
			 paragraph (1) to read as follows:
						
							(1)Prohibition on
				marketing of or to children
								(A)In
				generalAn international marriage broker shall not provide any
				individual or entity with personal contact information, photograph, or general
				information about the background or interests of any individual under the age
				of 18.
								(B)ComplianceTo
				comply with the requirements of subparagraph (A), an international marriage
				broker shall—
									(i)obtain a valid
				copy of each foreign national client’s birth certificate or other proof of age
				document issued by an appropriate government entity;
									(ii)indicate on such
				certificate or document the date it was received by the international marriage
				broker;
									(iii)retain the
				original of such certificate or document for 5 years after such date of
				receipt; and
									(iv)produce such
				certificate or document upon request to an appropriate authority charged with
				the enforcement of this
				paragraph.
									.
					(2)In paragraph
			 (2)(B)(ii), by striking or stalking. and inserting
			 stalking, or an attempt to commit any such crime..
					(3)In paragraph
			 (5)(B)—
						(A)by striking
			 In circumstances and inserting the following:
							
								(i)In
				generalIn circumstances
								;
				and
						(B)by adding at the
			 end the following:
							
								(ii)Fraudulent failures of United States
				clients to make required self-disclosuresA person who knowingly and with intent to
				defraud another person outside the United States in order to recruit, solicit,
				entice, or induce that other person into entering a dating or matrimonial
				relationship, makes false or fraudulent representations regarding the
				disclosures described in clause (i), (ii), (iii), or (iv) of subsection
				(d)(2)(B), including by failing to make any such disclosures, shall be fined in
				accordance with title 18, United States Code, imprisoned for not more than 1
				year, or
				both.
								.
						805.GAO
			 report
				(a)Requirement for
			 reportNot later than 1 year
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to the Committee on the Judiciary of the Senate and
			 the Committee on the Judiciary of the House of Representatives a report
			 regarding the adjudication of petitions and applications under section
			 101(a)(15)(U) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U))
			 and the self-petitioning process for VAWA self-petitioners (as that term is
			 defined in section 101(a)(51) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(51)).
				(b)ContentsThe report required by subsection (a)
			 shall—
					(1)assess the efficiency and reliability of
			 the process for reviewing such petitions and applications, including whether
			 the process includes adequate safeguards against fraud and abuse; and
					(2)identify possible improvements to the
			 adjudications of petitions and applications in order to reduce fraud and
			 abuse.
					806.Disclosure of
			 information for national security purposes
				(a)Information
			 sharingSection 384(b) of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1367(b)) is amended—
					(1)in paragraph
			 (1)—
						(A)by inserting
			 Secretary of Homeland Security or the before Attorney
			 General may; and
						(B)by inserting
			 Secretary’s or the before Attorney General’s
			 discretion;
						(2)in paragraph
			 (2)—
						(A)by inserting
			 Secretary of Homeland Security or the before Attorney
			 General may;
						(B)by inserting
			 Secretary or the before Attorney General for;
			 and
						(C)by inserting
			 in a manner that protects the confidentiality of such
			 information after law enforcement purpose;
						(3)in paragraph (5),
			 by striking Attorney General is and inserting Secretary
			 of Homeland Security and the Attorney General are; and
					(4)by adding at the
			 end a new paragraph as follows:
						
							(8)Notwithstanding
				subsection (a)(2), the Secretary of Homeland Security, the Secretary of State,
				or the Attorney General may provide in the discretion of either such Secretary
				or the Attorney General for the disclosure of information to national security
				officials to be used solely for a national security purpose in a manner that
				protects the confidentiality of such
				information.
							.
					(b)GuidelinesSection
			 384(d) of the Illegal Immigration Reform and Immigrant Responsibility Act of
			 1996 (8 U.S.C. 1367(d)) is amended by inserting and severe forms of
			 trafficking in persons or criminal activity listed in section 101(a)(15)(U) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(u)) after
			 domestic violence.
				(c)ImplementationNot
			 later than 180 days after the date of enactment of this Act, the Attorney
			 General and Secretary of Homeland Security shall provide the guidance required
			 by section 384(d) of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1367(d)), consistent with the amendments
			 made by subsections (a) and (b).
				(d)Clerical
			 amendmentSection 384(a)(1) of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1986 is amended by striking
			 241(a)(2) in the matter following subparagraph (F) and inserting
			 237(a)(2).
				IXSafety for
			 Indian women
			901.Grants to
			 Indian tribal governmentsSection 2015(a) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–10(a)) is
			 amended—
				(1)in paragraph (2), by inserting sex
			 trafficking, after sexual assault,;
				(2)in paragraph (4), by inserting sex
			 trafficking, after sexual assault,;
				(3)in paragraph (5),
			 by striking and stalking and all that follows and inserting
			 sexual assault, sex trafficking, and stalking;;
				(4)in paragraph (7)—
					(A)by inserting sex
			 trafficking, after sexual assault, each place it
			 appears; and
					(B)by striking
			 and at the end;
					(5)in paragraph (8)—
					(A)by inserting sex
			 trafficking, after stalking,; and
					(B)by striking the period at the end and
			 inserting a semicolon; and
					(6)by adding at the
			 end the following:
					
						(9)provide services
				to address the needs of youth who are victims of domestic violence, dating
				violence, sexual assault, sex trafficking, or stalking and the needs of
				children exposed to domestic violence, dating violence, sexual assault, or
				stalking, including support for the nonabusing parent or the caretaker of the
				child; and
						(10)develop and
				promote legislation and policies that enhance best practices for responding to
				violent crimes against Indian women, including the crimes of domestic violence,
				dating violence, sexual assault, sex trafficking, and
				stalking.
						.
				902.Grants to
			 Indian tribal coalitionsSection 2001(d) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg(d)) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (B), by striking and at the end;
					(B)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(D)developing and
				promoting State, local, or tribal legislation and policies that enhance best
				practices for responding to violent crimes against Indian women, including the
				crimes of domestic violence, dating violence, sexual assault, stalking, and sex
				trafficking.
							;
				and
					(2)in paragraph
			 (2)(B), by striking individuals or.
				903.ConsultationSection 903 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045d) is
			 amended—
				(1)in subsection (a)—
					(A)by striking and the Violence Against
			 Women Act of 2000 and inserting , the Violence Against Women Act
			 of 2000; and
					(B)by inserting
			 , and the Violence Against Women Reauthorization Act of 2011
			 before the period at the end;
					(2)in subsection
			 (b)—
					(A)in the matter
			 preceding paragraph (1), by striking Secretary of the Department of
			 Health and Human Services and inserting Secretary of Health and
			 Human Services, the Secretary of the Interior,; and
					(B)in paragraph (2),
			 by striking and stalking and inserting stalking, and sex
			 trafficking; and
					(3)by adding at the
			 end the following:
					
						(c)Annual
				reportThe Attorney General shall submit to Congress an annual
				report on the annual consultations required under subsection (a) that—
							(1)contains the
				recommendations made under subsection (b) by Indian tribes during the year
				covered by the report;
							(2)describes actions
				taken during the year covered by the report to respond to recommendations made
				under subsection (b) during the year or a previous year; and
							(3)describes how the
				Attorney General will work in coordination and collaboration with Indian
				tribes, the Secretary of Health and Human Services, and the Secretary of the
				Interior to address the recommendations made under subsection (b).
							(d)NoticeNot
				later than 120 days before the date of a consultation under subsection (a), the
				Attorney General shall notify tribal leaders of the date, time, and location of
				the
				consultation.
						.
				904.Amendments to
			 the Federal assault statute
				(a)In
			 generalSection 113 of title 18, United States Code, is
			 amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraph (1) and inserting the following:
							
								(1)Assault with
				intent to commit murder or a violation of section 2241 or 2242, by a fine under
				this title, imprisonment for not more than 20 years, or
				both.
								;
						(B)in paragraph (2),
			 by striking felony under chapter 109A and inserting
			 violation of section 2241 or 2242;
						(C)in paragraph (3)
			 by striking and without just cause or excuse,;
						(D)in paragraph (4),
			 by striking six months and inserting 1
			 year;
						(E)in paragraph (5),
			 by striking 1 year, and inserting 5
			 years,;
						(F)in paragraph
			 (7)—
							(i)by
			 striking substantial bodily injury to an individual who has not attained
			 the age of 16 years and inserting substantial bodily injury to a
			 spouse or intimate partner, a dating partner, or an individual who has not
			 attained the age of 16 years; and
							(ii)by
			 striking fine and inserting a fine; and
							(G)by adding at the
			 end the following:
							
								(8)Assault of a
				spouse, intimate partner, or dating partner by strangling, suffocating, or
				attempting to strangle or suffocate, by a fine under this title, imprisonment
				for not more than 10 years, or both.
								;
				and
						(2)in subsection
			 (b)—
						(A)by striking
			 (b) As used in this subsection— and inserting the
			 following:
							
								(b)DefinitionsIn
				this
				section—
								;
						(B)in paragraph
			 (1)(B), by striking and at the end;
						(C)in paragraph (2),
			 by striking the period at the end and inserting a semicolon; and
						(D)by adding at the
			 end the following:
							
								(3)the terms
				dating partner and spouse or intimate partner have
				the meanings given those terms in section 2266;
								(4)the term
				strangling means knowingly or recklessly impeding the normal
				breathing or circulation of the blood of a person by applying pressure to the
				throat or neck, regardless of whether that conduct results in any visible
				injury or whether there is any intent to kill or protractedly injure the
				victim; and
								(5)the term
				suffocating means knowingly or recklessly impeding the normal
				breathing of a person by covering the mouth of the person, the nose of the
				person, or both, regardless of whether that conduct results in any visible
				injury or whether there is any intent to kill or protractedly injure the
				victim.
								.
						(b)Indian major
			 crimesSection 1153(a) of title 18, United States Code, is
			 amended by striking “assault with intent to commit murder, assault with a
			 dangerous weapon, assault resulting in serious bodily injury (as defined in
			 section 1365 of this title)” and inserting a felony assault under
			 section 113.
				(c)Repeat
			 offendersSection 2265A(b)(1)(B) of title 18, United States Code,
			 is amended by inserting or tribal after
			 State.
				905.Analysis and
			 research on violence against Indian women
				(a)In
			 generalSection 904(a) of the
			 Violence Against Women and Department of Justice Reauthorization Act of 2005
			 (42 U.S.C. 3796gg–10 note) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 The National and inserting Not later than 2 years after
			 the date of enactment of the Violence Against Women Reauthorization Act of
			 2011, the National; and
						(B)by inserting
			 and in Native villages” (as defined in section 3 of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1602)) before the period at the
			 end;
						(2)in paragraph
			 (2)(A)—
						(A)in clause (iv),
			 by striking and at the end;
						(B)in clause (v), by
			 striking the period at the end and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(vi)sex
				trafficking.
								;
				
						(3)in paragraph (4),
			 by striking this Act and inserting the Violence Against
			 Women Reauthorization Act of 2011; and
					(4)in paragraph (5),
			 by striking this section $1,000,000 for each of fiscal years 2007 and
			 2008 and inserting this subsection $500,000 for each of fiscal
			 years 2012 and 2013.
					(b)Authorization
			 of appropriationsSection
			 905(b)(2) of the Violence Against Women and Department of Justice
			 Reauthorization Act of 2005 (28 U.S.C. 534 note) is amended by striking
			 fiscal years 2007 through 2011 and inserting fiscal years
			 2012 through 2016.
				906.Effective
			 dateThe amendments made by
			 this title shall take effect on the date of enactment of this Act.
			907.Tribal
			 protection ordersSection
			 2265(e) of title 18, United States Code, is amended—
				(1)in the subsection
			 heading, by striking court jurisdiction and inserting
			 protection
			 orders;
				(2)by striking
			 For purposes of this section and inserting the following:
					
						(1)Tribal court
				jurisdictionFor purposes of this section and subject to
				paragraph (2)
						;
				and
				(3)by adding at the
			 end the following:
					
						(2)United States
				court jurisdiction
							(A)In
				generalAn Indian tribe may petition a district court of the
				United States in whose district the tribe is located for an appropriately
				tailored protection order excluding any person from areas within the Indian
				country of the tribe.
							(B)Required
				showingThe court shall issue a protection order prohibiting the
				person identified in a petition under subparagraph (A) from entering all or
				part of the Indian country of the tribe upon a showing that—
								(i)the person
				identified in the petition has assaulted an Indian spouse or intimate partner
				who resides or works in such Indian country, or an Indian child who resides
				with or is in the care or custody of such spouse or intimate partner;
				and
								(ii)a protection
				order is reasonably necessary to protect the safety and well-being of the
				spouse, intimate partner, or child described in clause (i).
								(C)Factors to
				considerIn determining the areas from which the person
				identified in a protection order issued under subparagraph (B) shall be
				excluded, the court shall consider all appropriate factors, including the
				places of residence, work, or school of—
								(i)the person
				identified in the protection order; and
								(ii)the spouse,
				intimate partner, or child described in subparagraph (B)(i).
								(D)Penalty for
				willful violationA person who willfully violates a protection
				order issued under subparagraph (B) shall be punished as provided in section
				2261(b).
							.
				XViolent crime
			 against women
			1001.Criminal
			 provisions relating to sexual abuse
				(a)Sexual abuse of
			 a minor or wardSection 2243(b) of title 18, United States Code,
			 is amended to read as follows:
					
						(b)Of a
				ward
							(1)OffensesIt
				shall be unlawful for any person to knowingly engage, or knowingly attempt to
				engage, in a sexual act with another person who is—
								(A)in official
				detention or supervised by, or otherwise under the control of, the United
				States—
									(i)during
				arrest;
									(ii)during pretrial
				release;
									(iii)while in
				official detention or custody; or
									(iv)while on
				probation, supervised release, or parole;
									(B)under the
				professional custodial, supervisory, or disciplinary control or authority of
				the person engaging or attempting to engage in the sexual act; and
								(C)at the time of
				the sexual act—
									(i)in the special
				maritime and territorial jurisdiction of the United States;
									(ii)in a Federal
				prison, or in any prison, institution, or facility in which persons are held in
				custody by direction of, or pursuant to a contract or agreement with, the
				United States; or
									(iii)under
				supervision or other control by the United States, or by direction of, or
				pursuant to a contract or agreement with, the United States.
									(2)PenaltiesA
				person that violates paragraph (1) shall—
								(A)be fined under
				this title, imprisoned for not more than 15 years, or both; and
								(B)if, in the course
				of committing the violation of paragraph (1), the person engages in conduct
				that would constitute an offense under section 2241 or 2242 if committed in the
				special maritime and territorial jurisdiction of the United States, be subject
				to the penalties provided for under section 2241 or 2242,
				respectively.
								.
				(b)Penalties for
			 sexual abuse
					(1)In
			 generalChapter 13 of title 18, United States Code, is amended by
			 adding at the end the following:
						
							250.Penalties for
				sexual abuse
								(a)OffenseIt shall be unlawful for any person, in the
				course of committing an offense under this chapter or under section 901 of the
				Fair Housing Act (42 U.S.C. 3631) to engage in conduct that would constitute an
				offense under chapter 109A if committed in the special maritime and territorial
				jurisdiction of the United States.
								(b)PenaltiesA person that violates subsection (a) shall
				be subject to the penalties under the provision of chapter 109A that would have
				been violated if the conduct was committed in the special maritime and
				territorial jurisdiction of the United States, unless a greater penalty is
				otherwise authorized by
				law.
								.
					(2)Technical and
			 conforming amendmentThe table of sections for chapter 13 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
						
							
								250. Penalties for sexual
				abuse.
							
							.
					1002.Sexual abuse
			 in custodial settings
				(a)Suits by
			 prisonersSection 7(e) of the
			 Civil Rights of Institutionalized Persons Act (42 U.S.C. 1997e(e)) is amended
			 by inserting before the period at the end the following: or the
			 commission of a sexual act (as defined in section 2246 of title 18, United
			 States Code).
				(b)United States
			 as defendantSection 1346(b)(2) of title 28, United States Code,
			 is amended by inserting before the period at the end the following: or
			 the commission of a sexual act (as defined in section 2246 of title
			 18).
				(c)Adoption and
			 effect of national standardsSection 8 of the Prison Rape
			 Elimination Act of 2003 (42 U.S.C. 15607) is amended—
					(1)by redesignating
			 subsection (c) as subsection (e); and
					(2)by inserting
			 after subsection (b) the following:
						
							(c)Applicability
				to detention facilities operated by the Department of Homeland
				Security
								(1)In
				generalNot later than 180 days after the date of enactment of
				the Violence Against Women Reauthorization Act of 2011, the Secretary of
				Homeland Security shall publish a final rule adopting national standards for
				the detection, prevention, reduction, and punishment of rape and sexual assault
				in facilities that maintain custody of aliens detained for a violation of the
				immigrations laws of the United States.
								(2)ApplicabilityThe
				standards adopted under paragraph (1) shall apply to detention facilities
				operated by the Department of Homeland Security and to detention facilities
				operated under contract with the Department.
								(3)ComplianceThe
				Secretary of Homeland Security shall—
									(A)assess compliance
				with the standards adopted under paragraph (1) on a regular basis; and
									(B)include the
				results of the assessments in performance evaluations of facilities completed
				by the Department of Homeland Security.
									(4)ConsiderationsIn
				adopting standards under paragraph (1), the Secretary of Homeland Security
				shall give due consideration to the recommended national standards provided by
				the Commission under section 7(e).
								(d)Applicability
				to custodial facilities operated by the Department of Health and Human
				Services
								(1)In
				generalNot later than 180 days after the date of enactment of
				the Violence Against Women Reauthorization Act of 2011, the Secretary of Health
				and Human Services shall publish a final rule adopting national standards for
				the detection, prevention, reduction, and punishment of rape and sexual assault
				in facilities that maintain custody of unaccompanied alien children (as defined
				in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C.
				279(g))).
								(2)ApplicabilityThe
				standards adopted under paragraph (1) shall apply to facilities operated by the
				Department of Health and Human Services and to facilities operated under
				contract with the Department.
								(3)ComplianceThe
				Secretary of Health and Human Services shall—
									(A)assess compliance
				with the standards adopted under paragraph (1) on a regular basis; and
									(B)include the
				results of the assessments in performance evaluations of facilities completed
				by the Department of Health and Human Services.
									(4)ConsiderationsIn
				adopting standards under paragraph (1), the Secretary of Health and Human
				Services shall give due consideration to the recommended national standards
				provided by the Commission under section
				7(e).
								.
					1003.Report on
			 compliance with the DNA Fingerprint Act of 2005
				(a)Report
			 requiredNot later than 180
			 days after date of the enactment of this Act, the Secretary of Homeland
			 Security shall prepare and submit to the Committee on the Judiciary of the
			 Senate and the Committee on the Judiciary of the House of Representatives a
			 report that—
					(1)describes, in detail, the measures and
			 procedures taken by the Secretary to comply with any regulation promulgated
			 pursuant to section 3(e)(1) of the DNA Analysis Backlog Elimination Act of 2000
			 (42 U.S.C. 14135a(e)(1)); and
					(2)provides a detailed explanation of the
			 circumstances and specific cases, if available, in which—
						(A)the Secretary
			 failed to comply with any regulation promulgated pursuant to such section
			 3(e)(1);
						(B)the Secretary
			 requested the Attorney General approve additional limitations to, or exceptions
			 from, any regulation promulgated pursuant to such section 3(e)(1); or
						(C)the Secretary
			 consulted with the Attorney General to determine that the collection of DNA
			 samples is not feasible because of operational exigencies or resource
			 limitations.
						1004.Reducing the
			 rape kit backlogSection
			 2(c)(3) of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C.
			 14135(c)(3)) is amended by adding at the end the following:
				
					(C)For each of
				fiscal years 2012 through 2014, not less than 75 percent of the total grant
				amounts shall be awarded for a combination of purposes under paragraphs (2) and
				(3) of subsection
				(a).
					.
			1005.Report on
			 capacity utilization
				(a)Report
			 requiredNot later than 2 years after the date of the enactment
			 of this Act, the Comptroller General of the United States shall prepare a study
			 on the availability of services for victims of domestic violence, dating
			 violence, sexual assault, and stalking.
				(b)ContentThe
			 report required by subsection (a) shall address the following:
					(1)The services or
			 categories of services that are currently being offered or provided to victims
			 of domestic violence, dating violence, sexual assault, and stalking.
					(2)The approximate
			 number of victims receiving these services.
					(3)The approximate
			 number of victims, and the percentage of the total population of victims, who
			 request services but are not provided services.
					(4)The reasons why
			 victims are not provided services, including—
						(A)shelter or
			 service organization lack of resources;
						(B)shelter or
			 organization limitations not associated with funding;
						(C)geographical,
			 logistical, or physical barriers;
						(D)characteristics
			 of the perpetrator; and
						(E)characteristics
			 or background of the victim.
						(5)For any refusal
			 to provide services to a victim, the reasons for the denial of services,
			 including victim characteristics or background, including—
						(A)employment
			 history;
						(B)criminal
			 history;
						(C)illegal or
			 prescription drug use;
						(D)financial
			 situation;
						(E)status of the
			 victim as a parent;
						(F)personal
			 hygiene;
						(G)current or past
			 disease or illness;
						(H)religious
			 association or belief;
						(I)physical
			 characteristics of the victim or the provider facility
						(J)gender;
						(K)race;
						(L)national origin
			 or status as alien;
						(M)failure to follow
			 shelter or organization rules or procedures;
						(N)previous contact
			 or experiences with the shelter or service organization; or
						(O)any other victim
			 characteristic or background that is determined to be the cause of the denial
			 of services.
						(6)The frequency or
			 prevalence of denial of services from organizations who receive Federal
			 funds.
					(7)The frequency or
			 prevalence of denial of service from organizations who do not receive Federal
			 funds.
					1006.Mandatory
			 minimum sentence for aggravated sexual abuseSection 2241 of title 18, United States
			 Code, is amended—
				(1)in subsection
			 (a), in the undesignated matter following paragraph (2), by striking any
			 term of years or life and inserting not less than 10 years or
			 imprisoned for life; and
				(2)in subsection
			 (b), in the undesignated matter following paragraph (2), by striking any
			 term of years or life and inserting not less than 5 years or
			 imprisoned for life.
				1007.Removal of
			 drunk drivers
				(a)In
			 generalSection 101(a)(43)(F) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(a)(43)(F)) is amended by striking for which the term
			 of imprisonment and inserting , including a third drunk driving
			 conviction, regardless of the States in which the convictions occurred or
			 whether the offenses are classified as misdemeanors or felonies under State or
			 Federal law, for which the term of imprisonment is.
				(b)Effective date
			 and application
					(1)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
					(2)Application
						(A)In
			 generalExcept as provided in subparagraph (B), the amendment
			 made by subsection (a) shall apply to a conviction for drunk driving that
			 occurred before, on, or after such date.
						(B)Two or more
			 prior convictionsAn alien who has received two or more
			 convictions for drunk driving prior to the date of the enactment of this Act
			 may not be subject to removal for the commission of an aggravated felony
			 pursuant to section 101(a)(43)(F) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(43)(F)), as amended by subsection (a), on the basis of such
			 convictions until the date that the alien is convicted of a drunk driving
			 offense after such date of enactment.
						1008.Enhanced
			 penalties for interstate domestic violence resulting in death, life-threatening
			 bodily injury, permanent disfigurement, and serious bodily injurySection 2261(b) of title 18, United States
			 Code, is amended—
				(1)in paragraph (1),
			 by inserting not less than 15 years after any term of
			 years;
				(2)in paragraph (2),
			 by striking 20 years and inserting 25 years;
			 and
				(3)in paragraph (3),
			 by striking 10 years and inserting 15
			 years.
				1009.Finding
			 Fugitive Sex Offenders Act
				(a)In
			 generalSection 3486(a)(1) of title 18, United States Code, is
			 amended—
					(1)in subparagraph
			 (A)—
						(A)in clause
			 (i)(II), by striking or at the end;
						(B)by redesignating
			 clause (ii) as clause (iii); and
						(C)by inserting
			 after clause (i) the following:
							
								(ii)an unregistered
				sex offender conducted by the United States Marshals Service, the Director of
				the United States Marshals Service; or
								;
				and
						(2)in subparagraph
			 (D)—
						(A)by striking
			 paragraph, the term and inserting the following:
			 “paragraph—
							
								(i)the
				term
								;
						(B)by striking the
			 period at the end and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(ii)the term
				sex offender means an individual required to register under the
				Sex Offender Registration and Notification Act (42 U.S.C. 16901 et
				seq.).
								.
						(b)Technical and
			 conforming amendmentsSection 3486(a) of title 18, United States
			 Code, is amended—
					(1)in paragraph
			 (6)(A), by striking United State and inserting United
			 States;
					(2)in paragraph (9),
			 by striking (1)(A)(ii) and inserting (1)(A)(iii);
			 and
					(3)in paragraph
			 (10), by striking paragraph (1)(A)(ii) and inserting
			 paragraph (1)(A)(iii).
					(c)Subpoena
			 authoritySection 566(e)(1) of title 28, United States Code, is
			 amended—
					(1)in subparagraph
			 (A), by striking and at the end;
					(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(C)issue
				administrative subpoenas in accordance with section 3486 of title 18, solely
				for the purpose of investigating unregistered sex offenders (as defined in such
				section
				3486).
							.
					1010.Minimum
			 penalties for the possession of child pornography
				(a)Certain
			 activities relating to material involving the sexual exploitation of
			 minorsSection 2252(b)(2) of title 18, United States Code, is
			 amended by inserting after but if the following: any
			 visual depiction involved in the offense involved a prepubescent minor or a
			 minor who had not attained 12 years of age, such person shall be fined under
			 this title and imprisoned for not less than 1 year nor more than 20 years, or
			 if.
				(b)Certain
			 activities relating to material constituting or containing child
			 pornographySection 2252A(b)(2) of title 18, United States Code,
			 is amended by inserting after but, if the following: any
			 image of child pornography involved in the offense involved a prepubescent
			 minor or a minor who had not attained 12 years of age, such person shall be
			 fined under this title and imprisoned for not less than 1 year nor more than 20
			 years, or if.
				1011.Audit of
			 Office for Victims of Crime
				(a)AuditThe
			 Comptroller General of the United States shall conduct an objective and
			 credible audit of the expenditure of funds by the Office for Victims of Crime
			 (in this section referred to as the Office) from the Crime
			 Victims Fund established under section 1402 of the Victims of Crime Act of 1984
			 (42 U.S.C. 10601) (in this section referred to as the
			 Fund).
				(b)ReportNot
			 later than 9 months after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of Representatives a report regarding
			 the audit conducted under subsection (a) that—
					(1)addresses whether
			 the Office provides amounts from the Fund to individuals or entities that
			 support individuals who are not victims of crime;
					(2)addresses whether
			 the Office is authorized to provide amounts from the Fund to individuals or
			 entities described in paragraph (1);
					(3)addresses whether
			 the Office provides amounts from the Fund for legal services for victims of
			 crime; and
					(4)if the Office no
			 longer provides amounts from the Fund for the services described in paragraph
			 (3), contains an explanation for why the Office no longer provides amounts for
			 such services.
					XIThe
			 SAFER Act
			1101.Short
			 titleThis title may be cited
			 as the Sexual Assault Forensic
			 Evidence Registry Act of 2012 or the SAFER Act of 2012.
			1102.Debbie Smith
			 grants for auditing sexual assault evidence backlogsSection 2 of the DNA Analysis Backlog
			 Elimination Act of 2000 (42 U.S.C. 14135) is amended—
				(1)in subsection (a),
			 by adding at the end the following new paragraph:
					
						(6)To conduct an audit consistent with
				subsection (n) of the samples of sexual assault evidence that are in the
				possession of the State or unit of local government and are awaiting
				testing.
						;
				(2)in subsection (c),
			 by adding at the end the following new paragraph:
					
						(4)Allocation of
				grant awards for auditsFor
				each of fiscal years 2012 through 2016, not less than 7 percent of the grant
				amounts distributed under paragraph (1) shall be awarded for the purpose
				described in subsection (a)(6).
						;
				and
				(3)by adding at the
			 end the following new subsection:
					
						(n)Use of funds for
				auditing sexual assault evidence backlogs
							(1)EligibilityThe Attorney General may award a grant
				under this section to a State or unit of local government for the purpose
				described in subsection (a)(6) only if the State or unit of local
				government—
								(A)submits a plan for
				performing the audit of samples described in such subsection; and
								(B)includes in such
				plan a good-faith estimate of the number of such samples.
								(2)Grant
				conditionsA State or unit of local government receiving a grant
				for the purpose described in subsection (a)(6) shall—
								(A)not later than 1 year after receiving such
				grant—
									(i)complete the audit
				referred to in paragraph (1)(A) in accordance with the plan submitted under
				such paragraph; and
									(ii)for each sample of sexual assault evidence
				identified in such audit, subject to paragraph (4), enter into the Sexual
				Assault Forensic Evidence Registry established under subsection (o) the
				information listed in subsection (o)(2);
									(B)not later than 21 days after receiving
				possession of a sample of sexual assault evidence that was not in the
				possession of the State or unit of local government at the time of such audit,
				subject to paragraph (4), enter into the Sexual Assault Forensic Evidence
				Registry the information listed in subsection (o)(2) with respect to the
				sample; and
								(C)not later than 30
				days after a change in the status referred to in subsection (o)(2)(A)(v) of a
				sample with respect to which the State or unit of local government has entered
				information into such Registry, update such status.
								(3)Extension of
				initial deadlineThe Attorney General may grant an extension of
				the deadline under paragraph (2)(A) to a State or unit of local government that
				demonstrates that more time is required for compliance with such
				paragraph.
							(4)Samples exempt
				from Registry requirementA
				State or unit of local government is not required under paragraph (2) to enter
				into the Registry described in such paragraph information with respect to a
				sample of sexual assault evidence if—
								(A)the sample is not
				considered criminal evidence (such as a sample collected anonymously from a
				victim who is unwilling to make a criminal complaint); or
								(B)the sample relates to a sexual assault for
				which the prosecution of each perpetrator is barred by a statute of
				limitations.
								(5)DefinitionsIn
				this subsection:
								(A)Awaiting
				testingThe term awaiting testing means, with
				respect to a sample of sexual assault evidence, that—
									(i)the sample has
				been collected and is in the possession of a State or unit of local
				government;
									(ii)DNA and other appropriate forensic analyses
				have not been performed on such sample; and
									(iii)the sample is
				related to a criminal case or investigation in which final disposition has not
				yet been reached.
									(B)Final
				dispositionThe term final disposition means, with
				respect to a criminal case or investigation to which a sample of sexual assault
				evidence relates—
									(i)the conviction or
				acquittal of all suspected perpetrators of the crime involved;
									(ii)a
				determination by the State or unit of local government in possession of the
				sample that the case is unfounded; or
									(iii)a declaration by
				the victim of the crime involved that the act constituting the basis of the
				crime was not committed.
									(C)Possession
									(i)In
				generalThe term
				possession, used with respect to possession of a sample of sexual
				assault evidence by a State or unit of local government, includes possession by
				an individual who is acting as an agent of the State or unit of local
				government for the collection of the sample.
									(ii)Rule of
				constructionNothing in
				clause (i) shall be construed to create or amend any Federal right or privilege
				for a private laboratory described in regulations promulgated under section
				210303 of the DNA Identification Act of 1994 (42 U.S.C.
				14131).
									.
				1103.Sexual Assault
			 Forensic Evidence Registry
				(a)In
			 generalSection 2 of the DNA
			 Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135), as amended by
			 section 1102 of this title, is further amended by adding at the end the
			 following new subsection:
					
						(o)Sexual Assault
				Forensic Evidence Registry
							(1)In
				generalSubject to subsection (j), not later than 1 year after
				the date of enactment of the SAFER Act of
				2012, the Attorney General shall establish a Sexual Assault
				Forensic Evidence Registry (in this subsection referred to as the
				Registry) that—
								(A)allows States and units of local government
				to enter information into the Registry about samples of sexual assault evidence
				that are in the possession of such States or units of local government and are
				awaiting testing; and
								(B)tracks the testing
				and processing of such samples.
								(2)Information in
				Registry
								(A)In
				generalA State or unit of local government that chooses to enter
				information into the Registry about a sample of sexual assault evidence shall
				include the following information:
									(i)The date of the
				sexual assault to which the sample relates.
									(ii)The city, county,
				or other appropriate locality in which the sexual assault occurred.
									(iii)The date on
				which the sample was collected.
									(iv)The date on which
				information relating to the sample was entered into the Registry.
									(v)The status of the
				progression of the sample through testing and other stages of the evidentiary
				handling process, including the identity of the entity in possession of the
				sample.
									(vi)The date or dates
				after which the State or unit of local government would be barred by any
				applicable statutes of limitations from prosecuting a perpetrator of the sexual
				assault for the sexual assault.
									(vii)Such other
				information as the Attorney General considers appropriate.
									(B)Personally
				identifiable informationThe Attorney General shall ensure that
				the Registry does not include personally identifiable information or details
				about a sexual assault that might lead to the identification of the individuals
				involved, except for the information listed in subparagraph (A).
								(3)Sample
				identification number
								(A)In
				generalA State or unit of
				local government that chooses to enter information about a sample of sexual
				assault evidence into the Registry shall assign to the sample a unique numeric
				or alphanumeric identifier.
								(B)Unique
				identifier requiredIn
				assigning the identifier under subparagraph (A), a State or unit of local
				government may use a case-numbering system used for other purposes, but the
				Attorney General shall ensure that the identifier assigned to each sample is
				unique with respect to all samples entered by all States and units of local
				government.
								(4)Update of
				informationA State or unit
				of local government that chooses to enter information about a sample of sexual
				assault evidence into the Registry shall, not later than 30 days after a change
				in the status of the sample referred to in paragraph (2)(A)(v), update such
				status.
							(5)Internet
				accessThe Attorney General shall make publicly available
				aggregate non-individualized and non-personally identifying data gathered from
				the Registry, to allow for comparison of backlog data by States and units of
				local government, on an appropriate Internet website.
							(6)Technical
				assistanceThe Attorney General shall—
								(A)provide a means by
				which an entity that does not have access to the Internet may enter information
				into the Registry; and
								(B)provide the technical assistance necessary
				to allow States and units of local government to participate in the
				Registry.
								.
				(b)FundingSection 2(j) of the DNA Analysis Backlog
			 Elimination Act of 2000 (42 U.S.C. 14135(j)) is amended—
					(1)by inserting
			 and for carrying out subsection (o) after for grants
			 under subsection (a); and
					(2)by adding at the
			 end the following new sentence: For each of fiscal years 2012 through
			 2016, not less than 1 percent of the amount authorized to be appropriated under
			 the previous sentence for such fiscal year shall be for carrying out subsection
			 (o).
					1104.Reports to
			 CongressNot later than 90
			 days after the end of each fiscal year for which a grant is made for the
			 purpose described in section 2(a)(6) of the DNA Analysis Backlog Elimination
			 Act of 2000, as added by section 1102 of this title, the Attorney General shall
			 submit to Congress a report that—
				(1)lists the States and units of local
			 government that have been awarded such grants and the amount of the grant
			 received by each such State or unit of local government;
				(2)states the number of extensions granted by
			 the Attorney General under section 2(n)(3) of the DNA Analysis Backlog
			 Elimination Act of 2000, as added by section 1102 of this title; and
				(3)summarizes the processing status of the
			 samples of sexual assault evidence about which information has been entered
			 into the Sexual Assault Forensic Evidence Registry established under section
			 2(o) of the DNA Analysis Backlog Elimination Act of 2000, as added by section
			 1103(a) of this title, including the number of samples that have not been
			 tested.
				
	
		April 24, 2012
		Ordered read the second time and placed on the
		  calendar
	
